EXHIBIT 10.4

Execution Version

CREDIT AND GUARANTY AGREEMENT

dated as of February 15, 2011

among

KEYSTONE AUTOMOTIVE OPERATIONS, INC.,

KEYSTONE AUTOMOTIVE HOLDINGS, INC.,

CERTAIN SUBSIDIARIES OF KEYSTONE AUTOMOTIVE OPERATIONS, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Lead Arranger, Sole Lead Bookrunner and Syndication Agent,

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent and Collateral Agent,

 

 

$120,000,000 Senior Secured Term Loan Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2      1.1.    Definitions      2      1.2.    Accounting Terms      33   
  1.3.    Interpretation, Etc.      34   

SECTION 2. TERM LOANS

     34      2.1.    Term Loans      34      2.2.    Delayed Draw Termination
Date      35      2.3.    [Reserved      35      2.4.    [Reserved      35     
2.5.    Pro Rata Shares; Availability of Funds      35      2.6.    Use of
Proceeds      36      2.7.    Evidence of Debt; Register; Lenders’ Books and
Records; Notes.      36      2.8.    Interest on Loans      37      2.9.   
Conversion/Continuation      38      2.10.    Default Interest      38     
2.11.    Fees; Call Premium      38      2.12.    Scheduled Payments.      39   
  2.13.    Voluntary Prepayments      40      2.14.    Mandatory Prepayments   
  43      2.15.    Application of Prepayments/Reductions      45      2.16.   
General Provisions Regarding Payments      45      2.17.    Ratable Sharing     
46      2.18.    Making or Maintaining Eurodollar Rate Loans      47      2.19.
   Increased Costs; Capital Adequacy      48      2.20.    Taxes; Withholding,
Etc.      50      2.21.    Obligation to Mitigate      52      2.22.   
Defaulting Lenders      52      2.23.    Removal or Replacement of a Lender     
53      2.24.    Super Priority Nature of Obligations      54      2.25.   
Payment of Obligations      54      2.26.    No Discharge; Survival of Claims   
  54   

SECTION 3. CONDITIONS PRECEDENT

     54      3.1.    Closing Date      54      3.2.    Funding Date      56     
3.3.    Notices      63   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     63      4.1.    Organization; Requisite Power and Authority; Qualification.
     64      4.2.    Equity Interests and Ownership      64      4.3.    Due
Authorization      64      4.4.    No Conflict      64      4.5.    Governmental
Consents      65      4.6.    Binding Obligation      65      4.7.    Historical
Financial Statements      65      4.8.    Projections      65      4.9.    No
Material Adverse Effect      66   

 

ii



--------------------------------------------------------------------------------

  4.10.    No Restricted Junior Payments      66      4.11.    Adverse
Proceedings, Etc.      66      4.12.    Payment of Taxes.      66      4.13.   
Properties      66      4.14.    Environmental Matters      67      4.15.    No
Defaults      67      4.16.    Material Contracts      68      4.17.   
Governmental Regulation      68      4.18.    Margin Stock      68      4.19.   
Employee Matters      68      4.20.    Employee Benefit Plans      68      4.21.
   Certain Fees      69      4.22.    Solvency      69      4.23.    Related
Agreements      69      4.24.    Compliance with Statutes, Etc.      69     
4.25.    Disclosure      69      4.26.    Reorganization Matters; Secured,
Super-Priority Obligations      69      4.27.    PATRIOT Act      70   

SECTION 5. AFFIRMATIVE COVENANTS

     70      5.1.    Financial Statements and Other Reports      70      5.2.   
Existence      74      5.3.    Payment of Taxes and Claims      74      5.4.   
Maintenance of Properties      74      5.5.    Insurance      74      5.6.   
Books and Records; Inspections      75      5.7.    Lenders Meetings      75   
  5.8.    Compliance with Laws      75      5.9.    Environmental      75     
5.10.    Subsidiaries      76      5.11.    Additional Material Real Estate
Assets      77      5.12.    Interest Rate Protection      77      5.13.   
Further Assurances      77      5.14.    Miscellaneous Covenants      78     
5.15.    Bankruptcy-Related Covenants      78   

SECTION 6. NEGATIVE COVENANTS

     79      6.1.    Indebtedness      79      6.2.    Liens      81      6.3.
   No Further Negative Pledges      83      6.4.    Restricted Junior Payments
     83      6.5.    Restrictions on Subsidiary Distributions      85      6.6.
   Investments      85      6.7.    Financial Covenants      87      6.8.   
Fundamental Changes; Disposition of Assets; Acquisitions      90      6.9.   
Disposal of Subsidiary Interests      91      6.10.    Sales and Lease-Backs   
  91      6.11.    Transactions with Shareholders and Affiliates.      91     
6.12.    Conduct of Business      92      6.13.    Permitted Activities of
Holdings      92      6.14.    Amendments or Waivers of Organizational Documents
and Certain Related Agreements and Other Documents      92   

 

iii



--------------------------------------------------------------------------------

  6.15.    Amendments or Waivers with respect to Certain Indebtedness      93   
  6.16.    Fiscal Year      93   

SECTION 7. GUARANTY

     93      7.1.    Guaranty of the Obligations      93      7.2.   
Contribution by Guarantors      93      7.3.    Payment by Guarantors      94   
  7.4.    Liability of Guarantors Absolute      94      7.5.    Waivers by
Guarantors      96      7.6.    Guarantors’ Rights of Subrogation, Contribution,
Etc.      96      7.7.    Subordination of Other Obligations      97      7.8.
   Continuing Guaranty      97      7.9.    Authority of Guarantors or Borrower
     97      7.10.    Financial Condition of Borrower      97      7.11.   
Bankruptcy, Etc.      98      7.12.    Discharge of Guaranty Upon Sale of
Guarantor      98   

SECTION 8. EVENTS OF DEFAULT

     99      8.1.    Events of Default      99      8.2.    Borrower’s Right to
Cure      103    SECTION 9. AGENTS      103      9.1.    Appointment of Agents.
     103      9.2.    Powers and Duties      104      9.3.    General Immunity
     104      9.4.    Agents Entitled to Act as Lender      105      9.5.   
Lenders’ Representations, Warranties and Acknowledgment      105      9.6.   
Right to Indemnity      106      9.7.    Successor Administrative Agent,
Collateral Agent and Lender.      106      9.8.    Collateral Documents and
Guaranty      108      9.9.    Withholding Taxes      109   

SECTION 10. MISCELLANEOUS

     109      10.1.    Notices      109      10.2.    Expenses      111     
10.3.    Indemnity      112      10.4.    Set-Off      113      10.5.   
Amendments and Waivers      113      10.6.    Successors and Assigns;
Participations      115      10.7.    Independence of Covenants      118     
10.8.    Survival of Representations, Warranties and Agreements      118     
10.9.    No Waiver; Remedies Cumulative      118      10.10.    Marshalling;
Payments Set Aside      119      10.11.    Severability      119      10.12.   
Obligations Several; Independent Nature of Lenders’ Rights      119      10.13.
   Headings      119      10.14.    APPLICABLE LAW      119      10.15.   
CONSENT TO JURISDICTION      119      10.16.    WAIVER OF JURY TRIAL      120   
  10.17.    Confidentiality      121   

 

iv



--------------------------------------------------------------------------------

  10.18.   Usury Savings Clause      121     

10.19.

  Counterparts      122     

10.20.

  Effectiveness; Entire Agreement      122     

10.21.

  PATRIOT Act      122     

10.22.

  Electronic Execution of Assignments      122     

10.23.

  No Fiduciary Duty      122     

10.24.

  Parties Including Trustees; Bankruptcy Court Proceedings      123   

 

v



--------------------------------------------------------------------------------

APPENDICES:    A    Term Loan Commitments    B    Notice Addresses

SCHEDULES:

   3.2(a)    Permitted Waiver Amount    3.2(f)    Funding Date Mortgaged
Properties    4.1    Jurisdictions of Organization and Qualification    4.2   
Equity Interests and Ownership    4.13    Real Estate Assets    4.14   
Environmental Matters    4.16    Material Contracts    6.1    Certain
Indebtedness    6.1(n)    Senior Subordinated Notes Indebtedness    6.2   
Certain Liens    6.3    Certain Negative Pledges    6.5    Certain Restrictions
on Subsidiary Distributions    6.6    Certain Investments    6.8    Licensing
and Leasing Arrangements    6.11    Certain Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    B    Term
Loan Note    C    Compliance Certificate    D-1    Closing Date Opinions of
Counsel    D-2    Funding Date Opinions    E    Assignment Agreement    F   
Certificate re Non-Bank Status    G-1    Closing Date Certificate    G-2   
Solvency Certificate    H    Counterpart Agreement    I    Pledge and Security
Agreement    J    Mortgage    K    Form of Holdings Subordination Provisions   
L    Intercompany Note    M    Intercreditor Agreement    N    Assignment and
Acceptance    O    Form of Interim Approval Order

 

vi



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of February 15, 2011, is entered
into by and among KEYSTONE AUTOMOTIVE OPERATIONS, INC., a Pennsylvania
corporation, as Borrower and, if the Chapter 11 Cases have commenced, as
debtor-in-possession and, upon the Plan Effective Date, as reorganized debtor
(the “Borrower”), KEYSTONE AUTOMOTIVE HOLDINGS, INC., a Delaware corporation,
and, if the Chapter 11 Cases have commenced, as debtor-in-possession and, upon
the Plan Effective Date, as reorganized debtor (“Holdings”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”), as Syndication Agent
(in such capacity, “Syndication Agent”), and GOLDMAN SACHS, as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Borrower intends to commence an exchange offer with respect to the
Senior Subordinated Notes (as defined below) in order to consummate a
recapitalization of Holdings and its Subsidiaries in accordance with the terms
and subject to the conditions set forth in the Exchange Offering Memorandum
(defined below) (the “Exchange Offer”);

WHEREAS, if Borrower fails to obtain the requisite consent to consummate the
Exchange Offer, Holdings, Borrower and certain of Borrower’s Subsidiaries
(collectively, the “Debtors”) intend to commence Chapter 11 Cases (each, a
“Chapter 11 Case” and collectively, the “Chapter 11 Cases”), by filing separate
voluntary petitions for reorganization (the date of such filings, the “Petition
Date”) under the Bankruptcy Code with the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) and with respect to the
Debtors’ Canadian operations, ancillary insolvency recognition proceedings, and
the Debtors will continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code during the pendency of the Chapter 11 Cases;

WHEREAS, on the date on which the Exchange Offer is consummated or the Plan
Effective Date, as applicable (either such date, the “Funding Date”), Lenders
have agreed to extend a term loan credit facility to Borrower, in an aggregate
principal amount not to exceed $120,000,000, the proceeds of which will be used
(i) to fund, together with cash on hand and proceeds of the Rights Offering (as
defined below), the repayment of all of the Existing Term Loan Indebtedness (as
defined below) other than the Backstop First Lien Indebtedness (as defined
below) and (ii) to pay interest, fees and expenses under or in connection with
the foregoing, including professionals’ fees and expenses;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
the Term Loan Priority Collateral (as defined below) (including a pledge of all
of the Equity Interests of each of its direct Domestic Subsidiaries and 65% of
all the voting Equity Interests (and 100% of the non-voting Equity Interests) of
each of its direct Foreign Subsidiaries) and a Second Priority Lien on the
Replacement Revolving Priority Collateral (as defined below); and

 

1



--------------------------------------------------------------------------------

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on the Term
Loan Priority Collateral (including a pledge of all of the Equity Interests of
each of their respective direct Domestic Subsidiaries (including Borrower) and
65% of all the voting Equity Interests (and 100% of the non-voting Equity
Interests) of each of their respective direct Foreign Subsidiaries) and a Second
Priority Lien on the Replacement Revolving Priority Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Holdings or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness; provided that (i) the amount of “earn-outs” and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business that shall be included
in the definition of Acquisition Consideration shall equal the amount that the
Borrower determines in good faith at the time of such Permitted Acquisition is
Borrower’s anticipated liability in respect thereof and (ii) Acquisition
Consideration shall exclude usual and customary working capital adjustments (as
determined in good faith by the Borrower).

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by GS
Lending Partners or an Affiliate thereof for deposits (for delivery on the first
day of the relevant period) in Dollars of amounts in same day funds comparable
to the principal amount of the applicable Loan of Administrative Agent, in its
capacity as a Lender, for which the Adjusted Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided,
however, that notwithstanding the foregoing, the Adjusted Eurodollar Rate shall
at no time be less than 1.75% per annum.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of Holdings or any of
its Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of (a) Administrative Agent, (b) Syndication Agent,
(c) Collateral Agent, and (d) any other Person appointed under the Credit
Documents to serve in an agent or similar capacity, including, without
limitation, any auction manager.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of February 15,
2011, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Applicable Margin” means (i) with respect to Eurodollar Rate Loans, 8.00% per
annum and (ii) with respect to Base Rate Loans, 7.00% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be

 

3



--------------------------------------------------------------------------------

available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approval Motion” as defined in Section 5.15(a).

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Arranger” means Goldman Sachs, in its capacity as sole lead arranger under the
Engagement Letter.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Holdings’ or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries, other than
(i) conveyances, assignments, sales, transfers, exchanges, disposals, leases or
licenses of rolling stock (in an aggregate amount not to exceed $3,000,000
during any Fiscal Year) and inventory (or other assets) in the ordinary course
of business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued), (ii) conveyances, assignments,
sales, transfers, exchanges, disposals, leases or licenses out of other assets
for aggregate consideration of less than $375,000 with respect to any
transaction or series of related transactions and less than $1,500,000 in the
aggregate during any Fiscal Year, (iii) non-exclusive licenses of Intellectual
Property in the ordinary course of business consistent with past practice,
(iv) the disposition of Cash and Cash Equivalents in the ordinary course of
business, (v) conveyances, assignments, sales, transfers, exchanges, disposals,
leases or licenses by a Subsidiary that is not a Guarantor to another Subsidiary
that is not a Guarantor, and (vi) the abandonment of Intellectual Property that
is no longer material to the conduct of the business of Holdings and any of its
Subsidiaries taken as a whole.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
if such lease were accounted for as a capital lease.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such Authorized Officer.

 

4



--------------------------------------------------------------------------------

“Backstop Agreement” means the Backstop Stock Purchase Agreement, dated as of
January 10, 2011, among the Debtors, Sphere Capital, LLC – Series A and Cetus
Capital, LLC.

“Backstop First Lien Indebtedness” means the Indebtedness under the Existing
Term Loan Agreement owing to the Backstop Parties, the approximate principal
amount of which is $21,000,000.

“Backstop Parties” means Sphere Capital LLC – Series A and Cetus Capital.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Court” as defined in the recitals hereto.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively; provided, however, that notwithstanding the foregoing, the
Base Rate shall at no time be less than 2.75% per annum. On any day that Base
Rate Loans are outstanding, in no event shall the Base Rate be less than the sum
of (i) the Adjusted Eurodollar Rate (after giving effect to any Adjusted
Eurodollar Rate “floor”) that would be payable on such day for a Eurodollar Rate
Loan with a one-month interest period plus (ii) the difference between the
Applicable Margin for Eurodollar Rate Loans and the Applicable Margin for Base
Rate Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by

 

5



--------------------------------------------------------------------------------

the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) commercial paper maturing no more than six months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of
deposit or bankers’ acceptances (or, in the case of Foreign Subsidiaries, the
foreign equivalent thereof) maturing within six months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $500,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $2,500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Chapter 11 Case” and “Chapter 11 Cases” as defined in the recitals hereto.

“Change of Control” means, (i) at any time prior to consummation of a Qualified
IPO, the Permitted Holders shall cease, directly or indirectly, to beneficially
own and control more than 50% on a fully diluted basis of the economic and/or
voting interests in the Equity Interests of Holdings; (ii) at any time on or
after consummation of a Qualified IPO any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) other than the Permitted
Holders (a)(x) shall have acquired direct or indirect beneficial ownership or
control of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Holdings (unless Permitted Holders shall
beneficially own or control, directly or indirectly, at such time at least 50.1%
on a fully diluted basis of the voting and/or economic interest in the Equity
Interests of Holdings) or (y) shall have acquired direct or indirect beneficial
ownership or control of voting and/or economic interests in the Equity Interests
of the Borrower in excess of those interests owned and controlled by the
Permitted Holders at any time or (b) shall have obtained the power (whether or
not exercised), directly or indirectly, to elect a majority of the members of
the board of directors (or similar governing body) of Holdings; (iii) Holdings
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of Borrower; (iv) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Holdings cease to be occupied by Persons who either
(a) were members of the board of directors of Holdings on the Closing Date or
(b) were nominated for election by the board of directors of Holdings, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or (v) any “change of control” or similar event under the Replacement Revolving
Credit Facility shall occur. For avoidance of doubt, no Change of Control shall
be deemed to have occurred solely by virtue of the consummation of the
transactions contemplated by the Restructuring to occur on the Funding Date or
any change of the composition of the board of directors (or similar governing
body) resulting from the change in ownership contemplated by the Restructuring
and any such directors shall be deemed to have been directors on the Closing
Date for purposes of this definition.

“Closing Date” means the date on which this Agreement becomes effective.

 

6



--------------------------------------------------------------------------------

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the
Intercreditor Agreement, the Mortgages, the Intellectual Property Security
Agreements and all other instruments, documents and agreements delivered by or
on behalf of any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to, or perfect in favor of, Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Commitment” means any Term Loan Commitment.

“Committees” means collectively, (a) the Unsecured Creditors Committee and
(b) any other statutory committee appointed in the Chapter 11 Cases, and each of
such Committees shall be referred to herein as a “Committee”.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confirmation Order” as defined in Section 3.2(a)(i)(B).

“Consolidated Adjusted EBITDA” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Expenses and, to the extent not reflected in Consolidated Interest Expense,
interest, premium payments, amortization and write-off of debt discount and debt
issuance costs and commissions, discounts and other charges and related fees and
expenses in connection with borrowed money and costs and expenses under Interest
Rate Agreements or Currency Agreements for such period, (ii) the provision for
federal, state, local and foreign income or other similar taxes (including
franchise taxes) of Borrower and its Subsidiaries for such period, (iii) the
amount of depreciation and amortization expense deducted in determining such
Consolidated Net Income, (iv) management fees and reimbursement of expenses
accrued or paid in accordance with Section 6.4(c), (v) any non-capitalized
transactions costs, fees and expenses incurred with respect to any Permitted
Acquisition or other permitted Investment (or with respect to any prospective
Permitted Acquisition or Investment which is not consummated), and any one-time
payments made in connection with any Permitted Acquisition or other permitted
Investment, so long as such one-time payments are contemplated to be made at the
time of consummation of such Permitted Acquisition or Investment and, in the
case of a Permitted Acquisition to which the requirements of clause (v) of the
definition of “Permitted Acquisition” are applicable, are set forth in the
Compliance Certificate required to be delivered in connection with such
Permitted Acquisition pursuant to clause (v) of the definition of “Permitted
Acquisition”, in the case of each such Permitted Acquisition or permitted
Investment, in an aggregate amount not to exceed $3,000,000, (vi) any

 

7



--------------------------------------------------------------------------------

Restructuring Transaction Costs in an aggregate amount not to exceed
$20,000,000, (vii)(A) any non-acquisition related expenses consisting of
professional fees and expenses, severance expenses, relocation expenses and/or
recruiting expenses in the aggregate for any four Fiscal Quarter period, (B) the
aggregate restructuring costs, fees and expenses incurred after the Funding Date
(including costs, fees and expenses incurred in connection with the
Restructuring and/or the effectiveness of the Restructuring and/or the
financings expressly contemplated by the applicable Restructuring Documentation)
(solely to the extent incurred after the Funding Date), and (C) unusual or
non-recurring expenses and losses, in an aggregate amount for the foregoing
clauses (A), (B) and (C) not to exceed $2,500,000 for any four Fiscal Quarter
period, (viii) any non-cash charges (including deferred financing fees, write
downs or write offs of assets, and impairment of goodwill) to the extent they
will not result in a cash charge in any future period and any interest payable
in kind, and (ix) any extraordinary items (including losses), minus (b) without
duplication, to the extent included in calculating such Consolidated Net Income,
any extraordinary items (including gains). Notwithstanding the foregoing, for
purposes of calculating Consolidated Adjusted EBITDA for any fiscal month that
ends prior to the Funding Date (before giving effect to any pro forma
adjustments for Permitted Acquisitions and Asset Sales pursuant to
Section 6.7(d)), Consolidated Adjusted EBITDA for each such fiscal month set
forth below shall be deemed to be the amount set forth opposite such fiscal
month:

 

Fiscal Month    Consolidated Adjusted EBITDA  

January, 2010

   ($ 500,000 ) 

February, 2010

   $ 700,000   

March, 2010

   $ 6,700,000   

April, 2010

   $ 4,300,000   

May, 2010

   $ 3,200,000   

June, 2010

   $ 6,300,000   

July, 2010

   $ 2,500,000   

August, 2010

   $ 2,300,000   

September, 2010

   $ 4,200,000   

October, 2010

   $ 1,200,000   

November, 2010

   $ 800,000   

“Consolidated Capital Expenditures” means, for any period, the aggregate of
(a) all expenditures of Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, or which
should otherwise be capitalized, reflected in the consolidated statement of cash
flows of Borrower and its Subsidiaries and (b) any Synthetic Lease Obligations
incurred by Borrower and its Subsidiaries; provided that Consolidated Capital
Expenditures shall not include any expenditures (i) for replacements and
substitutions for assets, to the extent made with Net Insurance/Condemnation
Proceeds invested pursuant to Section 2.14(b) or with Net Asset Sale Proceeds
invested pursuant to Section 2.14(a), (ii) which constitute a Permitted
Acquisition permitted under Section 6.8, (iii) a leasehold improvement paid for
by a Credit Party on premises leased by such Credit Party, but only to the
extent such Credit Party has been reimbursed by the landlord under such
leasehold within 60 days of the incurrence of such expenditure or (iv) exchanges
and trade-ins of equipment, in each case to the extent otherwise included in
“Consolidated Capital Expenditures” for such period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt, Capital Leases and loans under
the Replacement Revolving Credit Facility.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of the aggregate principal amount of all scheduled
repayments of Indebtedness for borrowed money (excluding repayments of the Loans
and outstanding loans under the Revolving Credit Facility except to the extent
the commitments thereunder are permanently reduced in connection with such
repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), together with the aggregate
amount of any premiums, make-whole payments or penalties paid in cash and
required to be made in connection with any prepayment of Indebtedness (and not
otherwise deducted in the computation of Consolidated Net Income), plus (b) the
amounts for such period paid from Internally Generated Cash of Consolidated
Capital Expenditures plus, (c) the amounts for such period of scheduled
repayments of the Loans to the extent paid from Internally Generated Cash,
mandatory prepayments of the Loans (to the extent that the event giving rise to
such mandatory prepayment increased Consolidated Net Income) plus, (d) other
non-Cash gains or credits increasing Consolidated Net Income for such period
(excluding any such non-Cash gain or credit to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period),
plus (e) Investments permitted under Section 6.6(n) and Permitted Acquisitions
permitted under Section 6.8(f) in an aggregate amount not to exceed $1,250,000
in any Fiscal Year, plus (f) the amount of income taxes (including penalties and
interest) paid in cash in such period, plus (g) the lesser of (I) the amount of
management or similar fees paid during such period pursuant to Section 6.4(c)
and (II) $1,000,000, plus (h) expense reimbursements paid under the management
agreements permitted under this Agreement. As used in this clause (ii),
“scheduled repayment of Indebtedness” does not include mandatory prepayments or
voluntary prepayments.

“Consolidated Interest Expense” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (i) all cash interest, premium
payments, debt discount, charges and related fees and expenses of Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (ii) the
portion of rent expense of Borrower and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
Notwithstanding the foregoing, for purposes of calculating Consolidated Interest
Expense for any period that includes a Fiscal Quarter (or portion thereof) prior
to the Funding Date (other than as a component of Consolidated Adjusted EBITDA),
Consolidated Interest Expense shall be calculated from the period from the
Funding Date to the date of determination divided by the number of days in such
period and multiplied by 365.

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries for such period determined in

 

9



--------------------------------------------------------------------------------

accordance with GAAP but excluding in any event (a) after-tax extraordinary
gains or extraordinary losses; (b) after-tax gains or losses realized from
(i) the acquisition of any securities, or the extinguishment or conversion of
any Indebtedness or Equity Interest, of Borrower or any of its Subsidiaries or
(ii) any sales of assets (other than inventory in the ordinary course of
business); (c) net earnings or loss of any other Person (other than a Subsidiary
of Borrower) in which Borrower or any of its Subsidiaries has an ownership
interest, except (in the case of any such net earnings) to the extent such net
earnings shall have actually been received by Borrower or such Subsidiary
(subject to the limitation in clause (d) below) in the form of cash dividends or
distributions; (d) the net income of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of its net income is not at the time of determination permitted without approval
under applicable law or under such Subsidiary’s organizational documents or any
agreement or instrument applicable to such Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up
or write-down of assets; and (g) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of Borrower or any of its Subsidiaries
or is merged into or consolidated with Borrower or any of its Subsidiaries or
such Person’s assets are acquired by Borrower or such Subsidiary. In addition,
Consolidated Net Income shall be calculated without giving effect to (i) any
write-off of deferred financing costs incurred as a result of the refinancing of
Indebtedness, (ii) purchase accounting or similar adjustments required or
permitted by GAAP, in connection with the Restructuring or any Permitted
Acquisitions or other permitted Investments, and adjustments resulting from the
adoption of fresh-start accounting principles and other non-cash adjustments
arising out of the Restructuring and the effectiveness thereof, (iii) any gain
or loss recognized in determining consolidated net income (or net loss) for such
period in respect of pension and other post-retirement benefits and (iv) any
gain or loss recognized in determining consolidated net income (or loss) for
such period in respect of pension assets.

“Consolidated Total Debt” means, as at any date of determination, the sum,
without duplication, of all Funded Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis.

“Consolidated Working Capital” means, as at any date of determination, at any
date, (a) Consolidated Current Assets as of such date, minus (b) Consolidated
Current Liabilities as of such date. Consolidated Working Capital at any date
may be a positive or negative number. Consolidated Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative. In determining Consolidated Working Capital for
Fiscal Year 2011, (i) an amount equal to the aggregate amount of non-cash tax
attributes of the Borrower and its Subsidiaries that are reduced pursuant to the
Restructuring shall be excluded from Consolidated Current Assets, and (ii) an
amount equal to the aggregate amount of non-cash tax liabilities of the Borrower
and its Subsidiaries that are discharged pursuant to the Restructuring shall be
excluded from Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, and all other documents, certificates,
instruments or agreements executed and delivered by or on behalf of a Credit
Party for the benefit of any Agent or any Lender in connection herewith on or
after the date hereof.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and each Guarantor from time to time party to a
Credit Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Debtors” as defined in the recitals hereto.

“Default” means a condition or event that, after notice or lapse of grace period
or cure period or both, would constitute an Event of Default.

“Default Excess” means, with respect to any Funds Defaulting Lender, (i) in the
case of a failure to fund a Loan, the excess, if any, of such Defaulting
Lender’s Pro Rata Share of the aggregate outstanding principal amount of Loans
of all Lenders (calculated as if all Funds Defaulting Lenders (including such
Funds Defaulting Lender) had funded all of their respective Defaulted Loans)
over the aggregate outstanding principal amount of all Loans actually funded by
such Funds Defaulting Lender and (ii) in the case of a failure to fund its Pro
Rata Share of any payment under Section 9.6, such Lender’s Pro Rata Share with
respect to such participation or payment.

 

11



--------------------------------------------------------------------------------

“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any of its Defaulted Loans or by the
non-pro rata application of any voluntary or mandatory prepayments of the Loans
in accordance with the terms of Section 2.13 or Section 2.14 or by a combination
thereof) and/or such Defaulting Lender shall have paid all amounts required to
be paid by it under Section 9.6, as the case may be, and (b) such Defaulting
Lender shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Borrower, Administrative Agent
and Requisite Lenders waive all failures of such Defaulting Lender to fund or
make payments required hereunder in writing; and (y) with respect to any
Insolvency Defaulting Lender, the period commencing on the date such Lender
became an Insolvency Defaulting Lender and ending on the earliest of the
following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.

“Defaulted Loan” means any Loan not made by any Lender when required hereunder.

“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.

“Delayed Draw Termination Date” means the date prior to the funding of the Term
Loans that is the earliest to occur of the following: (a) the 6 month
anniversary of the Closing Date, (b) the date that the Borrower notifies the
Administrative Agent in writing that the conditions in Section 3.2 shall not be
met or that it otherwise elects to terminate this Agreement, (c) if the Chapter
11 Cases have commenced, the date that is 10 days following the Petition Date if
the Bankruptcy Court has not entered the Interim Approval Order or prior to such
date, (d) if the Chapter 11 Cases have commenced, the date that is 45 days
following the Petition Date if the Bankruptcy Court has not entered the Final
Approval Order on or prior to such date, (e) if the Chapter 11 Cases have
commenced, the date on which the Bankruptcy Court denies entry of the Interim
Approval Order or the Final Approval Order (and for avoidance of doubt, for
purposes of this clause (e), any adjournment by the Bankruptcy Court of the
hearing on Borrower’s motion for the entry of the Interim Approval Order or the
Final Approval Order to a subsequent date shall not in and of itself be deemed
to constitute a denial of the entry of the Interim Approval Order or Final
Approval Order), (f) if the Chapter 11 Cases have commenced, the date on which
the Interim Approval Order, once entered by the Bankruptcy Court (and prior to
entry of the Final Approval Order), shall cease to be in full force and effect
or shall have been (in a manner that is adverse to the Arranger, the
Administrative Agent or the Lenders as determined in good faith by the
Administrative Agent) reversed, modified, amended, stayed or vacated, in the
case of any modification or amendment that is adverse to the Lenders (as
determined in good faith by the Administrative Agent), without the prior written
consent of Administrative Agent and Requisite Lenders, (g) if the Chapter 11
Cases have commenced, the date on which the Final Approval Order, once entered
by the Bankruptcy Court, shall cease to be in full force and effect or shall
have been (in a manner that is adverse to the Arranger, the Administrative Agent
or the Lenders as determined in good faith by the Administrative Agent)
reversed, modified, amended, stayed or vacated, in the case of any modification
or amendment that is adverse to the Lenders (as determined in good faith by the
Administrative Agent), without the prior written consent of Administrative Agent
and Requisite Lenders, (h) the date on which the Borrower

 

12



--------------------------------------------------------------------------------

notifies the Administrative Agent in writing that both the transactions
contemplated by the Exchange Offer Documentation and the Plan of Reorganization
are abandoned or (i) the date on which the Administrative Agent, at the
direction of the Requisite Lenders, has, based upon the occurrence of any Event
of Default, declared all Obligations due and immediately payable pursuant to
Section 8.1 and delivered a notice of termination of this Agreement.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or condition (i) matures (excluding any maturity as the
result of any optional redemption by the issuer thereof) or is mandatorily
redeemable (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the holder thereof (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date, except, in the case of clauses (i) and (ii), if as a result
of a change of control or asset sale, so long as any rights of the holders
thereof upon the occurrence of such a change of control or asset sale event are
subject to the prior payment in full of all Obligations (other than Unasserted
Obligations) and the termination of the Commitments.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, (a) no Credit Party may be an Eligible Assignee except
pursuant to Section 2.13(b) and (b) no Affiliates of Holdings in the aggregate
may hold more than 20% of the aggregate principal amount of Term Loans
outstanding at any time.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA, other than a Multiemployer Plan or Pension Plan, which is
sponsored, maintained or contributed to by Holdings or any of its Subsidiaries.

“Engagement Letter” means that certain Engagement Letter, dated as of
November 23, 2010, between the Borrower and Goldman Sachs.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to
occupational health and safety, natural resources or the environment.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules having the force and effect of law, regulations, judgments,
Governmental Authorizations, or any other requirements having the force and
effect of law of Governmental Authorities relating to (i) the protection or
restoration of the environment, including the indoor and outdoor air, surface
and groundwater, and land and subsurface strata; (ii) any Hazardous Materials
Activity; (iii) the presence, generation, use, storage, transportation or
disposal of Hazardous Materials; or (iv) occupational safety and health,
industrial hygiene as applicable to Holdings or any of its Subsidiaries or any
Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) solely for purposes of Section 412 of the Internal Revenue Code, any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be expected to constitute grounds under Section 4024 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any withdrawal liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; or (viii) the
provision of security under Section 436(f) of the Internal Revenue Code by
Holdings or any of its Subsidiaries on the assets of Holdings or any of its
Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Exchange Offer” as defined in the recitals hereto.

“Exchange Offer Documentation” means the Exchange Offering Memorandum and all
material documents, instruments, certificates or other agreements executed and
or delivered in connection with the Exchange Offer and the transactions
contemplated thereby.

“Exchange Offering Memorandum” means that certain Offering Memorandum and
Disclosure Statement soliciting the consent of the holders of the Senior
Subordinated Notes.

“Excluded Information” as defined in Section 2.13(b)(v).

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of January 12, 2007, among the Borrower, Holdings, the
lenders party thereto, and Bank of America, N.A., as administrative agent,
collateral agent, issuing bank and swingline lender, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Existing Revolving Credit Facility” means the revolving credit facility
provided under the Existing Revolving Credit Agreement.

“Existing Term Loan Agreement” means that certain Term Credit Agreement, dated
as of January 12, 2007, among Borrower, the Agent (as defined thereunder) and
the financial institutions signatory thereto as Lenders, as amended,
supplemented or otherwise modified prior to the Closing Date.

“Existing Term Loan Indebtedness” means the Indebtedness and other obligations
under the Existing Term Loan Agreement, the approximate principal amount of
which is $186,700,000 plus interest and fees outstanding under the Existing Term
Loan Agreement.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (effective
as of the date hereof) and any regulations promulgated thereunder or official
interpretations thereof.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal

 

15



--------------------------------------------------------------------------------

Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means that certain Fee Letter dated as of November 17, 2010,
between Borrower and Goldman Sachs.

“Final Approval Order” as defined in Section 3.2(a)(i).

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, chief executive officer, or other responsible officer
serving in a similar capacity of Borrower (a “Financial Officer”) that such
financial statements fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document that (except as otherwise
permitted by the Collateral Documents), (i) with respect to all Collateral other
than the Replacement Revolving Priority Collateral, such Lien is senior to all
other Liens (other than Liens permitted under Sections 6.2(b), (c), (d), (e),
(g), (h), (i), (j), (l) and (m)), and such Collateral is not subject to any
junior Liens other than Permitted Liens, and (ii) with respect to the
Replacement Revolving Priority Collateral, such Lien is junior only to the Liens
of the secured parties under such Revolving Credit Facility, but only to the
extent and on the terms set forth in the Intercreditor Agreement, and the Liens
permitted under Sections 6.2(b), (c), (d), (e), (g), (h), (i), (j), (l) and (m),
and is senior to all other Liens and such Collateral is not subject to any
junior Liens other than Permitted Liens.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funded Indebtedness” of any Person means (a) the outstanding principal amount
of all obligations of such Person, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but in any case excluding obligations in respect of undrawn letters
of credit and trade and other accounts payable not more than 90 days past due
and customer deposits), (b) all purchase money Indebtedness of such Person,
(c) all direct obligations of such Person consisting of owed and unpaid
reimbursement obligations with respect to letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (other than trade and other accounts
payable, customer deposits and other accrued liabilities, in each case, in the
ordinary course of

 

16



--------------------------------------------------------------------------------

business), (e) Attributable Indebtedness of such Person in respect of capital
leases and Synthetic Lease Obligations, (f) without duplication, all Guarantees
of such Person with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than such Person or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person or any Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse (other than recourse for usual and
customary “bad boy” acts) to such Person or such Subsidiary; provided that
“Funded Indebtedness” shall not include any earnouts or other amounts
constituting the payment of deferred purchase price with respect to any
Permitted Acquisition permitted pursuant to Section 6.6(g) or an Investment
permitted hereunder and the amount of which is based on, or calculated by
reference to, bona fide financial or other operating performance, unless and
until such earnouts or other amounts would be reflected as a liability on the
balance sheet of such Person in accordance with GAAP if such balance sheet were
prepared at such time.

“Funding Date” as defined in the recitals hereto.

“Funding Date Mortgaged Property” as defined in Section 3.2(f)(i).

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“Funds Defaulting Lender” means any Lender who has failed to pay to
Administrative Agent or any other Lender any amount due under any Credit
Document within five Business Days of the date due, unless such amount is the
subject of a good faith dispute.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Borrower), including, if the Chapter 11 Cases have commenced, as
debtor-in-possession and, upon the Plan Effective Date, as reorganized debtor.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

17



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance which is
regulated by any Governmental Authority under any Environmental Law, or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the environment because of its
dangerous or deleterious properties or characteristics.

“Hazardous Materials Activity” means any past or present activity, event or
occurrence involving any Hazardous Materials, including the presence, use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the three Fiscal
Years ended at least 90 days prior to the Closing Date, consisting of balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Years, and (ii) the unaudited financial
statements of Borrower and its Subsidiaries as of the most recent Fiscal Quarter
ended after the date of the most recent audited financial statements described
in clause (i) and at least 45 days prior to the Closing Date, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), accompanied by a
Financial Officer Certification with respect thereto.

“Holdings” as defined in the preamble hereto.

“Holdings Administrative Advances” means any unsecured loans or advances made by
the Borrower to Holdings so long as the proceeds thereof are used for general
administrative cost and expenses incurred by Holdings.

“Holdings Merger” means the merger (on or prior to the Funding Date) of Holdings
into a shell entity having de minimis assets and liabilities as contemplated by
the Exchange Offering Memorandum, the consideration paid to shareholders of
Holdings pursuant to which shall not exceed $100,000; provided that
(i) following the Holdings Merger, the surviving Person shall be Keystone
Automotive Holdings, Inc., (ii) the Person merging with and into Holdings shall
be Solvent and shall be organized under the laws of the United States or any
state thereof (including the District of Columbia), (iii) the Person merging
with and into Holdings shall have no other Indebtedness or any Liens upon any of
its property or assets, in each case immediately prior to giving effect to the
Holdings Merger and (iv) the Person merging with and into Holdings shall not
have engaged in any business or activity or owned any assets (other than de
minimus assets) at any time prior to giving effect to the Holdings Merger, other
than performing activities incidental to the consummation of the Holdings
Merger.

 

18



--------------------------------------------------------------------------------

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP and Synthetic Lease Obligations; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money (but in any case excluding trade and other
accounts payable in the ordinary course of business and not more than 90 days
past due and customer deposits in the ordinary course of business) and (iv) any
obligation owed for all or any part of the deferred purchase price of property
or services, including any earn-out obligations (excluding any such obligations
incurred under ERISA), which purchase price is (a) due more than six months from
the date of incurrence of the obligation in respect thereof or (b) evidenced by
a note or similar written instrument (but in any case excluding trade and other
accounts payable in the ordinary course of business and not more than 90 days
past due and customer deposits in the ordinary course of business); (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vi) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee of
Indebtedness of another that the obligation of the obligor thereof will be paid
or discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for an obligation of another
constituting Indebtedness through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) all obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including under any Interest Rate Agreement or Currency Agreement,
in each case, whether entered into for hedging or speculative purposes or
otherwise; provided, in no event shall (x) obligations under any derivative
transaction, Interest Rate Agreement or Currency Agreement be deemed
“Indebtedness” for any purpose under Section 6.7 unless such obligations are
payment obligations that relate to a derivatives transaction, Interest Rate
Agreement or Currency Agreement which has been terminated and (y) operating
leases (other than Attributable Indebtedness with respect to Sale Leaseback
transactions), customary obligations under employment agreements and deferred
compensation constitute Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement

 

19



--------------------------------------------------------------------------------

or the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions, the syndication of
the credit facilities provided for herein or the use or intended use of the
proceeds thereof, any amendments, waivers or consents with respect to any
provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the Engagement Letter (and any related fee letter) delivered by
any Agent or any Lender to Borrower with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Insolvency Defaulting Lender” means any Lender who (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent, (ii) becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding,
or (iii) becomes the subject of an appointment of a receiver, intervenor or
conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof.

“Installment” as defined in Section 2.12.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
L evidencing Indebtedness owed among Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means an intercreditor agreement entered into by the
Collateral Agent and the Replacement Revolving Credit Facility Agent in
connection with the Replacement Revolving Credit Facility, substantially in the
form attached hereto as Exhibit M or otherwise in form and substance reasonably
satisfactory to the Requisite Lenders, the applicable Credit Parties party to
the Replacement Revolving Credit Facility and the Replacement Revolving Credit
Facility Agent, as such agreement may be amended, supplemented, modified,
restated, renewed or replaced (whether upon or after termination or otherwise)
in whole or in part from time to time in accordance with the terms set forth
therein.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense to the extent paid in cash (or
accrued and payable on a current basis in cash) for such four-Fiscal Quarter
period.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date

 

20



--------------------------------------------------------------------------------

to occur after the Funding Date, and the final maturity date of such Loan; and
(ii) any Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months, in each case as selected by Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Funding Date or on the Conversion/Continuation Date thereof,
as the case may be; and (ii) thereafter, commencing on the day on which the
immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) no Interest Period with respect
to the Term Loans shall be selected if such Interest Period would extend beyond
the Term Loan Maturity Date as determined at the time such Interest Period is
selected.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Interim Approval Order” as defined in Section 5.15(a).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Internally Generated Cash” means, with respect to any period, any Cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any Cash that constitutes
proceeds of an incurrence of Indebtedness, an issuance of Equity Interests or a
capital contribution.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings or any
Guarantor Subsidiary), of any Equity Interests of such Person; (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries to any other Person (other than Holdings or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business and (iv) all investments consisting of
any exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes or otherwise. The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

21



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means, after the Funding Date, each Lender, each Agent and
each of their respective Affiliates counterparty to a Hedge Agreement (including
any Person who is an Agent or a Lender (and any Affiliate thereof) as of the
Funding Date but subsequently, whether before or after entering into a Hedge
Agreement, ceases to be an Agent or a Lender, as the case may be); it being
understood and agreed, however, that any such Person shall, prior to the
consummation of each transaction under any such Hedge Agreement, notify the
Collateral Agent in writing of its status as a Lender Counterparty.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of intellectual property, other than
any such interest that has been designated from time to time by Collateral Agent
as not being required to be included in the Collateral or that would otherwise
be excluded from the Collateral under the terms of the Pledge and Security
Agreement.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Term Loan.

“Management Agreement” means the corporate advisory services agreement by and
among the Borrower and Platinum Equity Advisors, LLC, a Delaware limited
liability company (or any of its Affiliates), as it may be amended or modified
from time to time; provided that such agreement shall be in form and substance
reasonably acceptable to Administrative Agent.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole
(other than the Restructuring, those events, effects or

 

22



--------------------------------------------------------------------------------

developments typically resulting from the Restructuring, the announcement of the
filing of the Chapter 11 Cases, if the Chapter 11 Cases have commenced, those
events, effects or developments typically resulting from the emergence from the
Chapter 11 Cases or the effectiveness of the Exchange Offer, or any other events
disclosed in Holdings’ filings with the SEC prior to or on the Closing Date);
(ii) the ability of the Credit Parties, taken as a whole, to fully and timely
perform their Obligations (subject, if the Chapter 11 Cases have commenced, to
the Interim Approval Order or the Final Approval Order, whichever is then in
effect); (iii) the legality, validity, binding effect or enforceability against
a Credit Party of a Credit Document to which it is a party (subject, if the
Chapter 11 Cases have commenced, to the Interim Approval Order or the Final
Approval Order, whichever is then in effect); or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document (subject, if the Chapter 11 Cases have
commenced, to the Interim Approval Order or the Final Approval Order, whichever
is then in effect).

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $500,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate base rental payments (exclusive of inflation adjustments and
ignoring possible renewals, all as determined in good faith by the Borrower)
under the term of the lease are less than $1,250,000 per annum.

“Minimum Liquidity” as defined in Section 3.2(s).

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Holdings, any of its Subsidiaries or any of
their ERISA Affiliates contributes or is obligated to contribute.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale (other than
conveyances, assignments, sales, transfers, exchanges, disposals, leases or
licenses of assets permitted pursuant to any of Sections 6.8(a), (d), (h), and,
to the extent included in calculating Consolidated Net Income, sub-clause
(ii) of Section 6.8(i), an amount equal to: (i) Cash payments (including any
Cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable received as consideration for the relevant Asset Sale, but only
as and when so received) received by Holdings or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain

 

23



--------------------------------------------------------------------------------

recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale and (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale; provided that upon release of any such reserve, the amount released shall
be considered Net Asset Sale Proceeds received on such date.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder or (b) as a result of the taking of any assets of
Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes payable as a result of
any gain recognized in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“Non-Core Dispositions” means any conveyances, assignments, sales, transfers,
exchanges, disposals, leases or licenses of non-core assets (including real
estate) acquired in a Permitted Acquisition and constituting not more than 10%
of the fair market value of the assets acquired pursuant to such Permitted
Acquisition.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties, under any
Credit Document or Hedge Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), payments for early termination of Hedge Agreements, fees (including
the fees and call premium payable pursuant to Section 2.11), expenses,
indemnification or otherwise.

 

24



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Parent Holding Company Formation Transaction” means a transaction, including a
merger and share exchange, through which Holdings becomes a directly wholly
owned subsidiary of Parent Holding Company without the payment of any cash
consideration to the holders of capital stock of Holdings.

“Participant Register” as defined in Section 10.6(g).

“PATRIOT Act” as defined in Section 3.1(k).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
maintained, sponsored or contributed to by Holdings or any of its Subsidiaries
or any of their ERISA Affiliates.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed

 

25



--------------------------------------------------------------------------------

Subsidiary of Borrower in connection with such acquisition shall be owned 100%
by Borrower or a Guarantor Subsidiary thereof, and Borrower shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of Borrower,
each of the actions set forth in Sections 5.10 and/or 5.11, as applicable;

(iv) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.7(d));

(v) solely in the case of any such acquisition in respect of which the
Acquisition Consideration exceeds $1,000,000 (or, with respect to any
acquisition after more than five (5) Permitted Acquisitions have been
consummated), Borrower shall have delivered to Administrative Agent: (A) at
least 15 Business Days prior to such proposed acquisition, (i) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above and (ii) all other financial information with respect to such acquired
assets relevant to calculate the aggregate consideration for such acquired
assets and any other information required to demonstrate compliance with
Section 6.7 and (B) promptly upon request by Administrative Agent, (i) a copy of
the purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent), in each case in
substantially final form, and (ii) to the extent provided to Borrower or such
Subsidiary, financial statements of the Person whose Equity Interests or assets
are being acquired for the twelve (12) month period most recently ended at least
45 days prior to such proposed Permitted Acquisition, including any audited
financial statements that have been delivered to the Borrower or such
Subsidiary;

(vi) with respect to the acquisition of a Person that is a public company or the
assets or division of a Person that is a public company, the acquisition shall
have been approved by the board of directors or other governing body or
controlling Person of such Person acquired or the Person from whom such assets
or division is acquired;

(vii) any Person or assets or division as acquired in accordance herewith shall
be in a business or lines of business permitted pursuant to Section 6.12; and

(viii) the aggregate consideration paid in connection with all such acquisitions
shall not exceed $100,000,000.

“Permitted Additional Equity” means the Cash proceeds received by Holdings from
capital contributions to, or issuances of Equity Interests (other than
Disqualified Equity Interests) by, Holdings following the Funding Date, net of
income taxes payable as a result of any gain recognized in connection therewith,
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

“Permitted Acquisition Consideration” means, in respect of any Permitted
Acquisition at any time, the aggregate amount of (i) Permitted Additional Equity
that is contributed into Holdings (and that Holdings substantially
contemporaneously contributes to Borrower) and is issued in contemplation of
funding such Permitted Acquisition and has not previously been utilized to fund
a Permitted Acquisition or an Investment permitted pursuant to Section 6.6,
(ii) Equity Interests (other than Disqualified Equity Interests) that are issued
to the seller of the assets or Equity Interests subject to such Permitted
Acquisition, (iii) net cash proceeds from Retail Facilities Dispositions and
Non-Core Dispositions and proceeds from Asset Sales and condemnation or eminent
domain proceedings that have

 

26



--------------------------------------------------------------------------------

not been applied to prepay the Loans pursuant to Section 2.14(a) and have not
previously been utilized to fund a Permitted Acquisition or an Investment
permitted pursuant to Section 6.6, (iv) proceeds of Indebtedness incurred
pursuant to Section 6.1(j), Section 6.1(k), Section 6.1(l), Section 6.1(m) or
Section 6.1(o) and has not previously been utilized to fund a Permitted
Acquisition or an Investment permitted pursuant to Section 6.6, and
(v) Consolidated Excess Cash Flow (determined without giving effect to clause
(ii)(e) of the definition thereof) that has not been (A) applied pursuant to
Section 2.14(e) to prepay the Loans (provided that, (x) with respect to
Consolidated Excess Cash Flow for the immediately preceding Fiscal Year, the
amount of Consolidated Excess Cash Flow for such immediately preceding Fiscal
Year shall only be included in such calculation after any prepayment required
pursuant to Section 2.14(e) with respect to such Consolidated Excess Cash Flow
for such immediately preceding Fiscal Year has been made and (y) the aggregate
amount of Consolidated Excess Cash Flow for purposes of this clause (v) shall be
reduced by an amount equal to the aggregate principal amount of voluntary
prepayments of the Loans to the extent that, in determining the principal amount
of the Loans required to be prepaid pursuant to Section 2.14(e), such
prepayments were applied to reduce such amount in accordance with
Section 2.14(e)) or (B) used to fund a Term Loan repurchase pursuant to
Section 2.13(b); provided that, in the case of a Permitted Acquisition funded by
amounts described in clause (iii) or clause (iv), after giving effect to the
funding and payment of the Acquisition Consideration (and, for purposes of
clause (A) below, the cash portion paid of such Acquisition Consideration) for
such Permitted Acquisition on the date of consummation thereof, on a pro-forma
basis, (A) Minimum Liquidity equals or exceeds $25,000,000 and (B) Holdings’
Leverage Ratio as of the end of the most recently ended four Fiscal Quarter
period for which financial statements are required to have been delivered
pursuant to Section 5.1 does not exceed 3.75:1.00.

“Permitted Holders” means the Backstop Parties and their respective Controlled
Investment Affiliates.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Waiver” as defined in Section 3.2(a)(ii)(A).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Petition Date” as defined in the recitals hereto.

“Plan Effective Date” means the date on which the Plan of Reorganization becomes
effective and has been substantially consummated.

“Plan of Reorganization” means a plan of reorganization, which plan of
reorganization, together with all exhibits, schedules, annexes, supplements and
other attachments thereto, shall be consistent with terms and conditions of this
Agreement and the Restructuring Support Agreement and shall be as received
pursuant to Section 3.1(d) and not modified to contain any other terms or
conditions that are inconsistent with such terms and conditions of this
Agreement and the Restructuring Support Agreement and materially adverse to the
rights and interests of the Administrative Agent, the Arranger and the Lenders,
as determined in good faith by the Arranger (as such plan of reorganization
shall be amended, modified or supplemented from time to time or any of the terms
or conditions thereof waived (with the prior written consent of the
Administrative Agent and the Requisite Lenders, solely with respect to any
amendment, modification, supplement or waiver that is materially adverse to the
rights and interests of the Administrative Agent, the Arranger and the Lenders,
as determined in good faith by the Administrative Agent)).

 

27



--------------------------------------------------------------------------------

“Platform” as defined in Section 5.1(p).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit I,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Post Petition” means the time period beginning immediately upon the
commencement of the Chapter 11 Cases.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office or office of
a third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Holdings, its Subsidiaries or their securities.

“Qualified IPO” means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 (or any
successor form)) of the common equity of Holdings or any Parent Holding Company
(or a corporate successor of any of the foregoing) (i) pursuant to an effective
registration statement filed with the United States Securities and Exchange
Commission in accordance with the Securities Act (whether alone or in
conjunction with a secondary public offering) and (ii) resulting in gross
proceeds received by Holdings of at least $25,000,000.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

28



--------------------------------------------------------------------------------

“Related Agreements” means, collectively, the Replacement Revolving Credit
Facility Documents, the definitive principal agreements and instruments executed
and delivered or issued pursuant to or in connection with the Rights Offering
and the Exchange Offer Documentation (including all definitive principal
agreements and instruments necessary to effect the Restructuring).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the migration
of any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Replacement Revolving Credit Facility Agent” means any collateral agent or
similar representative of the secured parties under any Replacement Revolving
Credit Facility.

“Replacement Revolving Credit Agreement” means the definitive credit agreement
entered into in connection with the Replacement Revolving Credit Facility.

“Replacement Revolving Credit Facility” means an asset-based revolving credit
facility (including letters of credit and reimbursement obligations with respect
thereto and any Interest Rate Agreements or Currency Agreements secured
thereunder) incurred by Borrower or any Guarantor secured by Replacement
Revolving Credit Facility Liens that are permitted to be incurred hereunder;
provided, that on or before the date on which such Indebtedness is incurred:

(a) such Indebtedness is designated by Borrower, in a certificate of an
Authorized Officer delivered to the Collateral Agent, as a “Replacement
Revolving Credit Facility”; and

(b) the collateral agent or other representative with respect to such
Indebtedness, Borrower and each applicable Guarantor, has duly executed and
delivered the Intercreditor Agreement.

“Replacement Revolving Credit Facility Documents” means the definitive loan
documentation governing the Replacement Revolving Credit Facility.

“Replacement Revolving Credit Facility Liens” means Liens granted to the
Replacement Revolving Credit Facility Agent under the Replacement Revolving
Credit Facility Documents, at any time, upon (i) Replacement Revolving Priority
Collateral of Borrower or any Guarantor and (ii) Collateral other than
Replacement Revolving Priority Collateral, which Liens in the case of this
clause (ii) are junior in priority to the Liens on such Collateral purported to
be granted pursuant to the Collateral Documents to the Collateral Agent.

“Replacement Revolving Priority Collateral” means, subject to any conflicting
provisions in the Intercreditor Agreement (which shall govern pursuant to the
terms thereof), all now owned or hereafter acquired (i) “accounts,” “chattel
paper” and “payment intangibles,” other than “accounts”, “chattel paper” and
“payment intangibles” (in each case, as defined in Article 9 of UCC) which
constitute identifiable proceeds of Term Priority Collateral; (ii)(A) “deposit
accounts” and

 

29



--------------------------------------------------------------------------------

“money” (in each case, as defined in Article 9 of the UCC) and all cash, checks,
other “negotiable instruments” (as defined in Article 9 of the UCC), funds and
other evidences of payments held therein and (B) “securities accounts”,
“security entitlements” and “securities” (in each case, as defined in Article 8
of the UCC), and, in each case, all cash, checks and other property held therein
or credited thereto, provided, however, that the foregoing shall exclude
identifiable proceeds of Term Priority Collateral; (iii) general intangibles
(other than intellectual property), “documents”, “instruments” (including
promissory notes) and “commercial tort claims” (in each case, as defined in
Article 9 of the UCC) relating to, evidencing or governing any of the items
referred to in the foregoing clauses (i) and (ii) and clause (iv), including,
without limitation, all contingent rights with respect to warranties on accounts
which are not yet “payment intangibles” (as defined in Article 9 of the UCC) and
(v) but excluding intercompany indebtedness; (iv) all books and “records” (as
defined in Article 9 of the UCC) relating to the items referred to in the
preceding clauses (i) through (iii) and clause (v) below constituting
Replacement Revolving Priority Collateral (including all books, databases,
customer lists, engineer drawings, and “records” (as defined in Article 9 of the
UCC), whether tangible or electronic, which contain any information relating to
any of the items referred to in the preceding clauses (i) through (v) and
related “letters of credit” (as defined in Article 5 of the UCC), commercial
tort claims or other claims and causes of action, in each case, to the extent
related primarily to any of the foregoing and clause (v) below; (v) all
“inventory” (as defined in Article 9 of the UCC); and (vi) “supporting
obligations” (as defined in Article 9 of the UCC) relating to the items referred
to in the preceding clauses (i) through (v) and all cash, money, insurance
proceeds, instruments, securities, financial assets and deposit accounts
received as proceeds of any of the foregoing and substitutions, replacements,
accessions, products and proceeds (including, without limitation, insurance
proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
suit) of any or all of the foregoing.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders. For purposes of this definition, the amount of Term Loan Exposure
(“Voting Power Determinants”) shall be determined by excluding all Voting Power
Determinants held or beneficially owned by an Affiliate of Holdings.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings,
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of Borrower or Holdings) now or hereafter outstanding, except a dividend
payable solely in shares of stock (other than Disqualified Equity Interests) to
the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Holdings or Borrower or any of their
respective Subsidiaries (or any direct or indirect parent of Borrower or
Holdings) now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings, Borrower or any of their
respective Subsidiaries (or any direct or indirect parent of Borrower or
Holdings) now or hereafter outstanding; (iv) expense reimbursements and
management or similar fees payable to Permitted Holders or any of their
respective Affiliates; (v) any payment or prepayment of principal of or premium,
if any, or redemption, purchase, retirement, defeasance (including in-substance
or legal defeasance), sinking fund or similar payment with respect to, the
Existing Term Indebtedness or the Existing Revolving Credit Facility and
(vi) any payment or prepayment of principal of, premium, if any, or interest or,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the Senior
Subordinated Notes.

“Restructuring” means the transactions contemplated by the Exchange Offer
Documentation or the Plan of Reorganization, as applicable.

 

30



--------------------------------------------------------------------------------

“Restructuring Documentation” means the Plan of Reorganization, the Related
Agreements and/or the Exchange Offer Documentation, as applicable.

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of January 10, 2011, by and among the Borrower and certain
of the Guarantors, Sphere Capital, LLC – Series A and Cetus Capital, LLC, as
amended by the First Amendment to Restructuring Support Agreement, dated as of
January 31, 2011, the Second Amendment to Restructuring Support Agreement, dated
as of February 8, 2011, and the Third Amendment and Joinder to the Restructuring
Support Agreement, dated as of February 15, 2011.

“Restructuring Transaction Costs” means transactions costs, fees and expenses
incurred in connection with (a) the financing contemplated by this Agreement,
(b) the financing contemplated by the Replacement Revolving Credit Facility,
(c) the transactions contemplated by the Rights Offering and the Exchange Offer
Documentation, (d) the transactions contemplated by the Backstop Agreement and
all professional fees of the debtors and committees incurred prior to or during
the Chapter 11 Cases (including fees, costs, commissions, expenses and one-time
compensation charges of third party financial advisory, accounting, legal and
other similar advisors and consultants incurred in connection with the
transactions contemplated by the foregoing clauses (a) through(d)).

“Retail Facilities Disposition” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of the retail
operations of the Borrower and its Subsidiaries.

“Rights Offering” means a rights offering to purchase $60,000,000 of common
Equity Interests of Holdings (or Parent Holding Company, if applicable) in
accordance with the Restructuring, the terms and conditions of which Rights
Offering shall otherwise be reasonably acceptable to the Administrative Agent.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Subordinated Notes” means the senior subordinated notes of the Borrower
due 2013 issued from time to time pursuant to the Indenture, dated as of
October 30, 2003, between the Borrower and The Bank of New York, as trustee,, as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time in accordance with Section 6.15.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

 

31



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business; and (c) such Person has not
incurred and does not intend to incur, or believe that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Equity Contribution” as defined in Section 8.2.

“Subject Transaction” as defined in Section 6.7(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Syndication Agent” as defined in the preamble hereto.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority; provided, “Tax on
the overall net income” of a Person shall be construed as a reference to a tax
(including branch profit tax) imposed by the jurisdiction in which that Person
is organized or in which that Person’s applicable principal office (and/or, in
the case of a Lender, its lending office) is located on all or part of the
overall net income, profits or gains (whether worldwide, or only insofar as such
income, profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of a Lender, its
applicable lending office).

“Term Facility” means the credit facility provided under this Agreement and the
other Credit Documents.

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

32



--------------------------------------------------------------------------------

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$120,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earliest of (i) the fifth anniversary of the
Funding Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Terminated Lender” as defined in Section 2.23.

“Term Priority Collateral” means Collateral other than the Replacement Revolving
Priority Collateral.

“Title Policy” as defined in Section 3.2(f)(iii).

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents and the
Related Agreements.

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“Unasserted Obligations” means, at any time, any Obligation (or portion thereof)
that are contingent in nature or unliquidated at such time to the extent they
consist of contingent obligations related to expenses or indemnification for
which no written demand has been made.

“Unsecured Creditors Committee” means the official committee of unsecured
creditors that is appointed in the Chapter 11 Cases.

“U.S. Lender” as defined in Section 2.20(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and

 

33



--------------------------------------------------------------------------------

other information required to be delivered by Borrower to Lenders pursuant to
Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable).
Notwithstanding the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with GAAP as in effect on the date hereof, and all
accounting terms shall have the meanings assigned to them in conformity with
GAAP as in effect on the date hereof; provided, however, if, at any time after
the date hereof, there occurs a change in GAAP that would affect the computation
of any financial ratio or requirement set forth in any Credit Document if such
calculation were made in conformity with GAAP after giving effect to such change
(“New GAAP”), from and after the New GAAP Date (as defined below), such
calculations shall utilize accounting principles and policies in conformity with
New GAAP; provided that if, either Borrower or the Requisite Lenders shall so
request, (i) Borrower and Requisite Lenders shall negotiate in good faith to
amend each applicable ratio or requirement to preserve the original intent
thereof in light of such change in GAAP, and, (ii)(A) until the date on which
such amendment becomes effective (the “New GAAP Date”), each applicable ratio or
requirement shall continue to be computed in conformity with those accounting
principles and policies used to prepare GAAP as in effect on the date hereof,
and (B) Borrower shall provide to Administrative Agent and Lenders
reconciliation statements provided for in Section 5.1(e).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

SECTION 2. TERM LOANS

2.1. Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Funding Date and subject to the
satisfaction (or waiver in accordance with Section 10.5) of the conditions set
forth in Section 3.2, a Term Loan to Borrower in an amount equal to such
Lender’s Term Loan Commitment. Borrower may make only one borrowing under the
Term Loan Commitments, which shall be on the Funding Date. Any amount borrowed
under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Term Loan Commitment shall terminate immediately
and without further action on the Funding Date after giving effect to the
funding of such Lender’s Term Loan Commitment on such date.

 

34



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no less than ten Business Days prior to the date specified in such
Funding Notice for the proposed borrowing of Term Loans (the “Requested
Borrowing Date”). Promptly after receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed borrowing
of Term Loans. Notwithstanding the foregoing, Borrower may change the date of
such proposed borrowing of Term Loans by delivering to Administrative Agent, not
less than 3 Business Days prior to the Requested Funding Date, a revised, fully
executed Funding Notice specifying a date, which shall not be more than ten
Business Days after the Requested Borrowing Date (and in any event shall not be
earlier than the Requested Borrowing Date), on which the proposed borrowing of
Term Loans shall occur. Promptly after receipt of such revised Funding Notice,
Administrative Agent shall notify each Lender of the revised date of the
proposed borrowing of Term Loans.

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Funding Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Funding Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.

2.2. Delayed Draw Termination Date. On the Delayed Draw Termination Date, each
Lender’s Term Loan Commitment shall immediately expire, all Obligations shall be
due and payable in full, and this Agreement shall terminate, except for those
provisions that survive in accordance with Section 10.8.

2.3. [Reserved.]

2.4. [Reserved.]

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Funding Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
the Funding Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on the Funding Date and Administrative
Agent may, in its sole discretion with the consent of Borrower, but shall not be
obligated to, make available to Borrower a corresponding amount on the Funding
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender,

 

35



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from the Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments hereunder or
to prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Term Loans made on the Funding Date
shall be applied by Borrower to refinance a portion of the Existing Term Loan
Indebtedness and to pay interest, fees and expenses under or in connection with
the foregoing (including professionals’ fees and expenses). Such proceeds,
together with cash on hand and the proceeds of the Rights Offering, shall be
used to repay in full all of the Existing Term Loan Indebtedness other than the
Backstop First Lien Indebtedness. No portion of the proceeds of the Term Loans
shall be used in any manner that causes or might cause the Term Loans or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; provided, further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Term Loan Commitments and Loans of each
Lender from time to time (and stated interest thereon) (the “Register”). The
Register shall be available for inspection by Borrower or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Term Loan Commitments
and the Loans (and stated interest thereon) in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect Borrower’s
Obligations in respect of any Term Loan Commitment or any Loan. Borrower hereby
designates Administrative Agent to serve as Borrower’s agent solely for purposes
of maintaining the Register as provided in this Section 2.7, and Borrower hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Funding
Date, or at any time thereafter,

 

36



--------------------------------------------------------------------------------

Borrower shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Funding Date (or, if such notice is delivered
after the Closing Date, promptly after Borrower’s receipt of such notice) a Note
or Notes to evidence such Lender’s Term Loan.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, the Term Loans shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof (i) if a Base Rate Loan, at the
Base Rate plus the Applicable Margin; or (ii) if a Eurodollar Rate Loan, at the
Adjusted Eurodollar Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or the applicable Conversion/Continuation Notice, as
the case may be.

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or the applicable Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date with respect to such Term Loan or, with respect to a
Base Rate Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

 

37



--------------------------------------------------------------------------------

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of the Term Loans equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless Borrower shall pay all amounts due under Section 2.18 in
connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default, and without further notice, motion or application to, hearing
before, or order from the Bankruptcy Court, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

 

38



--------------------------------------------------------------------------------

2.11. Fees; Call Premium.

(a) Funding Fee. Borrower agrees to pay each Lender that is a party to this
Agreement on the date of such payment, as fee compensation for the funding of
such Lender’s Loan, (i) if the Chapter 11 Cases have commenced, (A) a fee in an
amount equal to 1.50% of the stated principal amount of such Lender’s Term Loan
Commitment at the time of such payment, which fee shall be fully earned and
payable to such Lender promptly after the date on which the Interim Approval
Order is issued and, (B) if the Funding Date occurs and the Loans are funded, a
fee in an amount equal to 1.50% of the stated principal amount of such Lender’s
Term Loan Commitment on the date of such payment, which fee shall be fully
earned and payable to such Lender on the Funding Date, or, (ii) if the Exchange
Offer is consummated, the Funding Date occurs and the Loans are funded, a fee in
an amount equal to 3.00% of the stated principal amount of such Lender’s Term
Loan Commitment on the Funding Date, which fee shall be fully earned and payable
to such Lender on the Funding Date. Each such fee, once paid, will be
non-refundable and non-creditable.

(b) Alternative Fee. If Borrower substantially consummates any plan of
reorganization (other than the Plan of Reorganization that contemplates the Term
Loans) or other restructuring, whether or not the Chapter 11 Cases are
commenced, in each case that is consented to by the required holders of the
existing Senior Subordinated Notes and pursuant to which all or substantially
all of the claims of the holders of such Senior Subordinated Notes are
extinguished and converted into a majority of the Equity Interests, or rights to
invest in securities representing a majority of the Equity Interests, of the
reorganized Borrower (a “Sub Debt Restructuring”) and all or substantially all
of the Indebtedness under the Existing Term Credit Agreement (other than any
portion thereof held by the Backstop Parties converted into common Equity
Interests) is extinguished or otherwise satisfied in full through any or all of
(i) cash payments from cash on hand and/or (ii) the proceeds of new
contributions of Equity Interests to, and/or incurrences of Indebtedness by, the
Borrower and/or (iii) the conversion of a portion of such Indebtedness to Equity
Interests or other Indebtedness (for the avoidance of doubt, excluding any plan
of reorganization or other restructuring which provides for (A) the satisfaction
of all of the claims in respect of the Existing Term Credit Agreement without a
concurrent Sub Debt Restructuring or (B) the sale of all or a material portion
of the assets of the Borrower and its subsidiaries pursuant to Section 363 of
the Bankruptcy Code or otherwise), without utilizing the Term Loans in
connection therewith, the Borrower shall pay on the date such Sub Debt
Restructuring is consummated without utilizing the Term Loans, to each Lender, a
fee (the “Alternative Fee”) equal to 3.00% of the stated principal amount of
such Lender’s Term Loan Commitment as of the Closing Date.

(c) Term Loan Commitment Fee. Borrower agrees to pay to each Lender a commitment
fee, for the period from the Closing Date until termination of the Term Loan
Commitments, equal to (i) 0.50% per month times the daily undrawn amount of the
Term Loan Commitments from the Closing Date through (and including) the four
month anniversary of the Closing Date and (ii) thereafter, 0.75% per month times
the daily undrawn amount of the Term Loan Commitments. The foregoing fee shall
be payable, (A) with respect to the period commencing on the Closing Date and
ending on the one month anniversary of the Closing Date, in advance on the
Closing Date, and, (B) thereafter, in arrears on the last Business Day of each
month, ending with the month in which the Term Loan Commitments terminate;
provided, however, if the Chapter 11 Cases are commenced, (x) such fee shall
also be payable in arrears on the Business Day immediately preceding the
Petition Date and (y) the amount of such fee accrued from the Petition Date to
the date on which the Interim Approval Order is issued shall not be payable
until the Interim Approval Order is issued, in which case it shall be payable in
arrears as promptly as possible thereafter.

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

 

39



--------------------------------------------------------------------------------

(e) Term Loan Call Protection. In the event all or any portion of the Loans are
repaid (or repurchased) for any reason (other than any repayments pursuant to
Section 2.12, Section 2.13(b) or Section 2.14 (other than Section 2.14(d)) (or
repriced or effectively refinanced through any amendment of this Agreement)
after the Funding Date and on or prior to the second anniversary of the Funding
Date, such repayments, repurchases or repricings will be made at (i) 103.0% of
the principal amount of the Loans so repaid, repurchased or repriced if such
repayment, repurchase or repricing occurs on or prior to the first anniversary
of the Funding Date, and (ii) 102.0% of the principal amount of the Loans so
repaid, repurchased or repriced if such repayment, repurchase or repricing
occurs after the first anniversary of the Funding Date but on or prior to the
second anniversary of the Funding Date. Any payment or prepayment of the Loans
other than those for which a premium is expressly provided in the preceding
sentence shall be made without premium or penalty other than applicable breakage
costs, if any, and the payment of accrued and unpaid interest thereon.

2.12. Scheduled Payments. The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments on March 31, June 30, September 30,
and December 31 of each year (commencing with the first full Fiscal Quarter
following the Funding Date) in the aggregate amount of $300,000 per Fiscal
Quarter (such stated amount to be reduced proportionately to the reduction, if
any, in the Term Loans funded on the Funding Date due to clause (C)(2) of the
proviso to the second sentence in Section 3.2(r) such that, after giving effect
to any such reduction, each quarterly Installment shall equal 0.25% of the Term
Loans funded on the Funding Date) with the remaining balance due at final
maturity (each such payment, an “Installment”). Notwithstanding the foregoing,
(x) such Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Term Loans in accordance with Sections 2.13, 2.14
and 2.15, as applicable; and (y) the Term Loans, together with all other amounts
owed hereunder with respect thereto, shall, in any event, be paid in full no
later than the Term Loan Maturity Date.

2.13. Voluntary Prepayments.

(a) Voluntary Prepayments. Any time and from time to time:

(i) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount; and

(ii) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount; and

(iii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans.

in each case given to Administrative Agent or Lender, as the case may be, by
12:00 p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed by delivery of written notice thereof to Administrative Agent
(and Administrative Agent will promptly transmit such original notice

 

40



--------------------------------------------------------------------------------

for Term Loans by telefacsimile or telephone to each Lender) or Lender, as the
case may be. Upon the giving of any such notice, the principal amount of the
Loans specified in such notice, plus the amount payable pursuant to
Section 2.11(e), if any, shall become due and payable on the prepayment date
specified therein; provided, however, that any such notice may state that the
date of such prepayment of the Term Loans is conditioned upon the effectiveness
of other financing or other events, in which case the date of such reduction or
termination may be delayed or the notice may be revoked by Borrower (by written
notice to the Administrative Agent) if such condition is not satisfied. Any such
voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Certain Permitted Term Loan Repurchases. Notwithstanding anything to the
contrary contained in this Section 2.13 or any other provision of this
Agreement, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Borrower may repurchase outstanding Term
Loans on the following basis:

(i) Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans; provided that,
(A) Borrower delivers a notice of such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time) at least
five Business Days in advance of a proposed consummation date of such Auction
indicating: (1) the date on which the Auction will conclude, (2) the maximum
principal amount of Term Loans Borrower is willing to purchase in the Auction
and (3) the range of discounts to par at which Borrower would be willing to
repurchase the Term Loans; (B) the maximum dollar amount of the Auction shall be
no less than $1,000,000 or an integral multiple of $500,000 in excess thereof;
(C) Borrower shall hold the Auction open for a minimum period of two Business
Days; (D) such repurchase shall be offered to all Lenders holding such Term
Loans; (E) a Lender who elects to participate in the Auction may choose to
tender all or part of such Lender’s Term Loans; and (F) the Auction shall be
conducted pursuant to such procedures as the Administrative Agent may establish
which are consistent with this Section 2.13(b) (and are reasonably acceptable to
Borrower and Administrative Agent), that a Lender must follow in order to have
its Loans repurchased, and upon submission by a Lender of a notice of
participation in such Auction, such Lender will be obligated to sell the
entirety or its pro rata portion of the amount of Term Loans it indicates in
such notice it is willing to sell in such Auction, to the extent the bids made
in such notice by such Lender are at discounts to par equal to or greater than
the discount to par at which Borrower can successfully pay the entire maximum
amount of Loans Borrower is willing to repurchase or, in the event that the
entire maximum amount of Loans Borrower is willing to repurchase cannot be
repurchased at any such discount price, each Lender shall be obligated to sell
all of the Term Loans of such Lender for which bids were within the range of
discounts to par at which Borrower has offered to repurchase the Term Loans;

(ii) With respect to all repurchases made by Borrower pursuant to this
Section 2.13(b), (A) Borrower shall pay to the applicable assigning Lender all
accrued and unpaid interest, if any, on the repurchased Term Loans to the date
of repurchase of such Term Loans, (B) the repurchase of such Term Loans by
Borrower shall not be taken into account in the calculation of Consolidated
Excess Cash Flow, (C) Borrower shall represent that, as of the launch date of
the related Auction and the effective date of any Assignment Agreement, it has
no knowledge of any information regarding Holdings and its Subsidiaries, or
Borrower’s assets, its ability to perform its Obligations or any other matter
that may be material to a decision by any Lender to participate in any Auction
or enter into any Assignment Agreement or any of the transactions contemplated
thereby and that has not previously been disclosed to Administrative Agent and
the Lenders and (D) such repurchases shall not be deemed to be voluntary
prepayments pursuant to this Section 2.13 or Section 2.11 or Section 2.15 or
Section 2.16 or an Investment except that the amount of the Loans so repurchased
shall be applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of such Term Loans;

 

41



--------------------------------------------------------------------------------

(iii) Following repurchase by Borrower pursuant to this Section 2.13(b), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Term Loans
repurchased and cancelled pursuant to this Section 2.13(b), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by Borrower in connection with a repurchase
permitted by this Section 2.13(b) shall not be subject to the provisions of
either Section 2.16(a) or Section 2.17. Failure by Borrower to make any payment
to a Lender required by an agreement permitted by this Section 2.13(b) shall not
constitute an Event of Default under Section 8.1(a); and

(iv) The Borrower (A) shall not use any proceeds of loans under the Replacement
Revolving Credit Agreement to fund such repurchases, (B) may only make a
repurchase with an amount equal to the aggregate amount of Permitted Additional
Equity and/or the aggregate amount of Consolidated Excess Cash Flow that, (x) in
the case of Consolidated Excess Cash Flow, has not been applied pursuant to
Section 2.14(e) to prepay the Loans and is not currently required to be applied
pursuant to Section 2.14(e) to prepay the Loans (provided that, (x) with respect
to Consolidated Excess Cash Flow for the immediately preceding Fiscal Year, the
amount of Consolidated Excess Cash Flow for such immediately preceding Fiscal
Year shall only be included in such calculation after any prepayment required
pursuant to Section 2.14(e) with respect to such Consolidated Excess Cash Flow
for such immediately preceding Fiscal Year has been made and (y) the aggregate
amount of Consolidated Excess Cash Flow for purposes of this clause (iv)(B)
shall be reduced by an amount equal to the aggregate principal amount of
voluntary prepayments of the Loans to the extent that, in determining the amount
of the Loans required to be prepaid pursuant to Section 2.14(e), such
prepayments were applied to reduce such amount in accordance with
Section 2.14(e)) and (y) has not previously been utilized to fund a Permitted
Acquisition pursuant to Section 6.8(f) or a Term Loan repurchase hereunder and
(C) shall not be permitted to make any repurchases with (x) Consolidated Excess
Cash Flow to the extent that, after giving effect to such repurchase, Borrower’s
Minimum Liquidity does not exceed $30,000,000 or (y) the proceeds of Permitted
Additional Equity to the extent that, after giving effect to such repurchase,
Borrower’s Minimum Liquidity does not exceed $15,000,000.

(v) Each Lender that sells its Term Loans pursuant to this Section 2.13
acknowledges and agrees that (i) Borrower may come into possession of additional
information regarding the Loans or the Credit Parties at any time after a
repurchase has been consummated pursuant to an Auction hereunder that was not
known to such Lender or the Borrower at the time such repurchase was consummated
and that, when taken together with information that was known to Borrower at the
time such repurchase was consummated, may be information that would have been
material to such Lender’s decision to enter into an assignment of such Term
Loans hereunder (“Excluded Information”), (ii) such Lender will independently
and without reliance on the Borrower, any of its Subsidiaries or any other
Person make its own analysis and determination to enter into an assignment of
its Loans and to consummate the transactions contemplated by an Auction
notwithstanding such Lender’s lack of knowledge of Excluded

 

42



--------------------------------------------------------------------------------

Information and (iii) none of the Borrower, its Subsidiaries or any other Person
shall have any liability to such Lender for a breach under this
Section 2.13(b)(ii)(C) since the representations contained in such Section were
based on information known as of the launch date of such Auction and the
effective date of any Assignment Agreement, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against the Borrower, its Subsidiaries or such other Person, under applicable
laws or otherwise, with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Loans pursuant to an Auction agrees to the
foregoing provisions of this clause (b)(v), and agrees that such provisions
shall control, notwithstanding any inconsistent provision contained herein or in
any assignment agreement for the Loans. The Administrative Agent and the Lenders
hereby consent to the Auctions and the other transactions contemplated by this
Section 2.13 and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment requirements) (it
being understood and acknowledged that purchases of the Loans by the Borrower
contemplated by this Section 2.13(b) shall not constitute Investments by the
Borrower) or any other Credit Document that may otherwise prohibit any Auction
or any other transaction contemplated by this Section 2.13(b).

2.14. Mandatory Prepayments.

(a) Asset Sales. No later than the third Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds
after the Funding Date, Borrower shall, subject to Section 2.14(h), prepay the
Loans as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Asset Sale Proceeds; provided, (i) so long as no Default or Event of Default
shall have occurred and be continuing, and (ii) to the extent that aggregate Net
Asset Sale Proceeds do not exceed, with respect to Net Asset Sale Proceeds from
all Asset Sales after the Funding Date, (x) $2,500,000 in the Fiscal Year in
which such Net Asset Sale Proceeds are received or (y) $10,000,000 from the
Funding Date through the applicable date of determination, Borrower shall have
the option, directly or through one or more of its Subsidiaries, to invest Net
Asset Sale Proceeds in long term assets used or useful in the business of the
Borrower and its Subsidiaries (including but not limited to Permitted
Acquisitions or Investments permitted pursuant to Section 6.6(n)) within 180
days of receipt thereof (or to the extent commitments to invest such amounts
have been entered into by such date, within 90 days thereafter).

(b) Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
after the Funding Date, Borrower shall, subject to Section 2.14(h), prepay the
Loans as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Funding Date through the
applicable date of determination do not exceed $10,000,000, Borrower shall have
the option, directly or through one or more of its Subsidiaries to invest such
Net Insurance/Condemnation Proceeds in long term assets used or useful in the
business of the Borrower and its Subsidiaries (including but not limited to
Permitted Acquisitions or Investments permitted pursuant to Section 6.6(n))
within 180 days of receipt thereof (or to the extent commitments to invest such
amounts have been entered into by such date, within 90 days thereafter).

(c) Issuance of Equity Securities. (i) On the date of receipt by Holdings of any
Cash proceeds from a Qualified IPO, Borrower shall prepay the Loans in an
aggregate amount equal to 25% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses, and (ii) on the date on which
Holdings redeems Indebtedness permitted under Section 6.1(o) with the proceeds
of Permitted Additional Equity, Borrower shall prepay the Loans in an amount
equal to 25% of the amount of such Indebtedness that is so redeemed.

 

43



--------------------------------------------------------------------------------

(d) Issuance of Debt. No later than the Business Day after the date of receipt
by Holdings or any of its Subsidiaries of any Cash proceeds from the incurrence
of any Indebtedness of Holdings or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.1)
after the Funding Date, Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting fees, discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2011; provided that Consolidated Excess Cash Flow for such Fiscal
Year shall be computed for the period from the first date of the month following
the Funding Date to December 31, 2011), Borrower shall, no later than ninety
days after the end of such Fiscal Year, prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to (i) 75% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Loans during the Fiscal
Year to which the calculation of Consolidated Excess Cash Flow relates;
provided, that if, as of the last day of the most recently ended Fiscal Year,
the Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Leverage Ratio as of the last day of such Fiscal Year) shall be (x) less than or
equal 3.50:1.00 but greater than 2.00:1.00, Borrower shall only be required to
make the prepayments and/or reductions otherwise required hereby in an amount
equal to (i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary
repayments of the Loans during the Fiscal Year to which the calculation of
Consolidated Excess Cash Flow relates or (y) less than or equal 2.00:1.00,
Borrower shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to (i) 25% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Loans during the Fiscal
Year to which the calculation of Consolidated Excess Cash Flow relates.

(f) Specified Equity Contributions. On the date of receipt by Holdings or any of
its Subsidiaries of the proceeds of any Specified Equity Contribution, Borrower
shall prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to 100% of such proceeds, net of reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

(g) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(f), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable prepayment amount or Consolidated
Excess Cash Flow, as the case may be. In the event that Borrower shall
subsequently determine that the actual amount required to be so prepaid exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

(h) Replacement Revolving Credit Facility. Notwithstanding anything to the
contrary in Sections 2.14(a) and 2.14(b), to the extent a prepayment is required
under the Replacement Revolving Credit Facility due to any Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds constituting the proceeds of
Replacement Revolving Priority Collateral, no prepayment shall be required with
respect to such Replacement Revolving Priority Collateral under Sections 2.14(a)
and 2.14(b), so long as such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds are applied to the outstanding revolving loans
under the Replacement Revolving Credit Facility and, if there are no outstanding
revolving loans, such proceeds are applied to the Term Loans.

 

44



--------------------------------------------------------------------------------

2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment applies, such prepayment shall be
applied to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Term Loans.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(f) shall be applied to
prepay Term Loans on a pro rata basis to the remaining scheduled Installments of
principal thereof.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of the Term Loans shall be applied, first, to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by Borrower pursuant to Section 2.18(c).

(d) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, if Borrower is required to make any mandatory prepayment (a
“Waivable Mandatory Prepayment”) of the Term Loans, not less than two Business
Days prior to the date (the “Required Prepayment Date”) on which Borrower is
required to make such Waivable Mandatory Prepayment, Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment
and such Lender’s option to refuse such amount. Each such Lender may exercise
such option by giving written notice to Borrower and Administrative Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender that does not notify
Borrower and Administrative Agent of its election to exercise such option on or
before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders, and (ii) to the extent of any excess, to Borrower for
working capital and general corporate purposes.

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees (including fees
payable pursuant to Section 2.11) and other Obligations shall be made in Dollars
in same day funds, without defense, recoupment, setoff or counterclaim, free of
any restriction or condition, and delivered to Administrative Agent not later
than 12:00 p.m. (New York City time) on the date due at the Principal Office of
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

45



--------------------------------------------------------------------------------

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Except as set forth in Section 2.13(b), Lenders hereby
agree among themselves that if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off, consolidation
or banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, including with
respect to the Chapter 11 Cases, receive payment or reduction of a proportion of
the aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to

 

46



--------------------------------------------------------------------------------

them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail or
by telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). If the Administrative Agent receives a notice from (x) any Lender
pursuant to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate

 

47



--------------------------------------------------------------------------------

Loans on the date of such termination. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects

 

48



--------------------------------------------------------------------------------

such Lender (or its applicable lending office) to any additional Tax (other than
any Tax on the overall net income of such Lender) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of Adjusted Eurodollar Rate); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Dodd-Frank. It is understood and agreed that the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all requirements
of law relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, shall,
for the purposes of this Agreement, be deemed to be adopted after the date
hereof.

 

49



--------------------------------------------------------------------------------

2.20. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority.

(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to Administrative
Agent or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) Borrower shall pay, or
cause to be paid, any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) unless otherwise provided on
this Section 2.20, the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, with respect to any United States federal withholding tax, no such
additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to Section 2.23) under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender; provided, further, that
additional amounts shall be payable to a Lender to the extent such Lender’s
assignor was entitled to receive such additional amounts.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8ECI, W-8EXP and/or W-8IMY
(and appropriate supporting statements) (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (ii) if such Lender
is not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code, a Certificate re Non-Bank Status together with two original copies
of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required

 

50



--------------------------------------------------------------------------------

under the Internal Revenue Code and reasonably requested by Borrower to
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
any payments to such Lender of interest payable under any of the Credit
Documents. Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent for transmission to Borrower on or prior to the Closing
Date (or, if later, on or prior to the date on which such Lender becomes a party
to this Agreement) two original copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.20(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to Borrower two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence. Borrower
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence required by the first sentence of this
Section 2.20(c) or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

(d) Notwithstanding anything to the contrary, Borrower shall not be required to
pay any additional amount pursuant to Section 2.20(b) with respect to any United
States federal withholding tax imposed on any “withholdable payments” payable
after December 31, 2012 to a recipient as a result of the failure of such
recipient to satisfy the applicable requirements as set forth in FATCA.

(e) Without limiting the provisions of Section 2.20(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.

(f) The Borrower shall indemnify the Administrative Agent and any Lender for the
full amount of Taxes for which additional amounts are required to be paid
pursuant to Section 2.20(b) arising in connection with payments made under this
Agreement or any other Credit Document and Other Taxes (including any such Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable

 

51



--------------------------------------------------------------------------------

under this Section 2.20) paid by the Administrative Agent or Lender or any of
their respective Affiliates and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Such payment shall be
due within thirty (30) days of such Credit Party’s receipt of such certificate.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, (i) would not otherwise
adversely affect such Loans or the interests of such Lender and (ii) would not
cause the Lender to disclose any information such Lender, in its sole
discretion, deems confidential; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Credit
Documents that requires the approval of Requisite Lenders. During any Default
Period with respect to a Funds Defaulting Lender that is not also an Insolvency
Defaulting Lender, (a) any amounts that would otherwise be payable to such Funds
Defaulting Lender with respect to its Loans and Commitments under the Credit
Documents (including, without limitation, voluntary and mandatory prepayments
and fees) may, in lieu of being distributed to such Funds Defaulting Lender, at
the written direction of Borrower to Administrative Agent, be retained by
Administrative Agent and applied in the following order of priority: first, to
the payment any amounts owing by such Funds Defaulting Lender to Administrative
Agent and to collateralize indemnification and reimbursement obligations of such
Funds Defaulting Lender in an amount reasonably determined by Administrative
Agent, and second, to the payment of the Loans of other Lenders (but not to the
Loans of such Funds Defaulting Lender) as if such Funds Defaulting Lender had
funded all Defaulted Loans of such Funds Defaulting Lender; and (b) the
aggregate amount of Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. During any Default Period with respect to an Insolvency
Defaulting Lender, any amounts that would otherwise be payable to such
Insolvency Defaulting Lender under the Credit Documents (including, without
limitation, voluntary and mandatory prepayments and fees) may, in lieu of being
distributed to such Insolvency Defaulting Lender, at the written direction of
Borrower to Administrative Agent to the extent permitted under applicable law,
be retained by Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in

 

52



--------------------------------------------------------------------------------

an amount reasonably determined by Administrative Agent. No Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.22, performance by Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Lender becoming a Defaulting Lender or the
operation of this Section 2.22. The rights and remedies against a Defaulting
Lender under this Section 2.22 are in addition to other rights and remedies
which Borrower may have against such Defaulting Lender as a result of it
becoming a Defaulting Lender and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect thereto. Administrative Agent
shall not be required to ascertain or inquire as to the existence of any Funds
Defaulting Lender or Insolvency Defaulting Lender.

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and Commitment, if any, in
full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased Cost Lender, a Non-Consenting Lender or Insolvency Defaulting Lender,
and the Funds Defaulting Lender (if not also an Insolvency Defaulting Lender)
shall pay the fees, if any, payable thereunder in connection with any such
assignment from such Defaulting Lender; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a prepayment
(including for purposes of Section 2.11(e)) and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender. Upon the prepayment of all amounts owing to
any Terminated Lender and the termination of such Terminated Lender’s
Commitment, if any, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs

 

53



--------------------------------------------------------------------------------

the Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

2.24. Super Priority Nature of Obligations. If the Chapter 11 Cases have
commenced, upon and after entry of the Interim Approval Order, at all times
prior to the Plan Effective Date, all Obligations shall constitute
administrative expenses of Credit Parties in the Chapter 11 Cases, with
administrative priority under Section 364(c)(1) of the Bankruptcy Code, all as
set forth in, and qualified entirely by, the Interim Approval Order and the
Final Approval Order. Except as described in the Interim Approval Order or Final
Approval Order, whichever is then in effect, such administrative claim shall
have priority over all other costs and expenses of the kinds specified in, or
ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),
507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code or
otherwise, and shall at all times be senior to the rights of Credit Parties, the
estates of Credit Parties, and any successor trustee or estate representative in
the Chapter 11 Cases or any subsequent proceeding or case under the Bankruptcy
Code.

2.25. Payment of Obligations. Upon (i) the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Credit Documents or (ii) the Delayed Draw Termination Date, the Agents and
Lenders shall be entitled to immediate payment of such Obligations (other than
Unasserted Obligations (excluding Unasserted Obligations relating to expenses
where written demand is prohibited by the automatic stay)) without further
application to or order of the Bankruptcy Court.

2.26. No Discharge; Survival of Claims. Holdings and Borrower, on behalf of
itself and its Subsidiaries, agree that, if the Chapter 11 Cases have commenced,
(a) the Obligations hereunder shall not be discharged by the entry of the
Confirmation Order or any other order confirming any plan of reorganization of
any or all of Holdings, Borrower and their respective Subsidiaries (and each of
Holdings and Borrower, on behalf of itself and its Subsidiaries, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge),
and (b) the super-priority administrative claim granted to the Agents and
Lenders pursuant to the Interim Approval Order and Final Approval Order and
described therein shall not be affected in any manner by the entry of the
Confirmation Order or any other order confirming any plan of reorganization of
any or all of Holdings, Borrower and their respective Subsidiaries.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The effectiveness of this Agreement on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:

(a) Credit Agreement. Administrative Agent and Arranger shall have received
copies of the Agreement executed and delivered by each applicable Credit Party.

(b) Organizational Documents; Incumbency. Administrative Agent and Arranger
shall have received, in respect of each Credit Party, (i) copies of each
Organizational Document, and, to the extent applicable, certified as of the
Closing Date or a recent date prior thereto by the appropriate

 

54



--------------------------------------------------------------------------------

Governmental Authority; (ii) signature and incumbency certificates of the
officers of such Credit Party; (iii) resolutions of the board of directors or
similar governing body of such Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary or any senior officer of such Credit Party with similar
responsibility as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated the Closing Date or a
recent date prior thereto.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.2.

(d) Exchange Offer Documentation; Restructuring Support Agreement and Backstop
Agreement. Administrative Agent and Arranger shall have received from Borrower
copies of all Exchange Offer Documentation (whether drafts or in effect) as of
the Closing Date and the draft Plan of Reorganization, all of which shall be in
form and substance satisfactory to Administrative Agent and Arranger, and the
Restructuring Support Agreement and the Backstop Agreement shall each be in full
force and effect and shall not have been amended or modified in any manner that
is materially adverse to the rights or interests of any or all of the Arranger,
Administrative Agent and Lenders (as determined in good faith by the
Administrative Agent) (it being acknowledged that the Restructuring Support
Agreement and the Backstop Agreement (without giving effect to any amendments,
modifications or supplements) are acceptable to Administrative Agent and
Arranger).

(e) Financial Statements; Projections. Administrative Agent and Arranger shall
have received from Holdings (i) the Historical Financial Statements, (ii) a
projected pro forma consolidated balance sheet of Borrower and its Subsidiaries
as at the Funding Date (as such date is contemplated on the Closing Date), after
giving effect to the related financings (including the financings contemplated
by this Agreement and by the Related Agreements) and the other transactions
contemplated by the Credit Documents to occur on or prior to the Funding Date,
which pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent and Arranger, and (iii) the Projections.

(f) Opinions of Counsel to Credit Parties. Agents and Lenders shall have
received executed copies of the favorable customary written opinions of
Kirkland & Ellis LLP, counsel for Credit Parties (or with respect to matters of
Pennsylvania law, Pennsylvania local counsel), as to matters set forth in
Exhibit D-1, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Arranger (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

(g) Fees. Borrower shall have paid to each Agent the portion of fees referred to
in Section 2.11 payable on the Closing Date, all expenses payable pursuant to
Section 10.2 which have accrued to the Closing Date and for which invoices have
been submitted to the Borrower at least two Business Days prior to the Closing
Date and to Goldman Sachs the fees referred to in the Fee Letter which are due
and payable as of the Closing Date.

(h) Closing Date Certificate. Holdings and Borrower shall have delivered to
Administrative Agent and Arranger an executed Closing Date Certificate, together
with all attachments thereto.

 

55



--------------------------------------------------------------------------------

(i) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Credit Documents and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to Administrative Agent and
Arranger.

(j) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent and Arranger,
singly or in the aggregate, materially impairs the transactions contemplated by
the Credit Documents, or that would reasonably be expected to have a Material
Adverse Effect.

(k) PATRIOT Act. At least 5 days prior to the Closing Date (to the extent
requested in writing at least 10 days prior to the Closing Date), the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”).

(l) Representations and Warranties. As of the Closing Date, the representations
and warranties contained herein and in the other Credit Documents executed on
the Closing Date shall be true and correct in all material respects on and as of
such date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, or the Funding Date, and if such representations and warranties relate to
an earlier date, they shall have been true and correct in all material respects
on and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

(m) No Default. As of the Closing Date, no event shall have occurred and be
continuing or would result from the execution and delivery of this Agreement
that would constitute an Event of Default or a Default.

3.2. Funding Date. The obligation of each Lender to make a Loan on the Funding
Date is subject to the satisfaction, or waiver in accordance with Section 10.5,
of the following conditions on or before the Funding Date:

(a) Restructuring Matters.

(i) Bankruptcy Matters. If the Chapter 11 Cases have commenced, then:

(A) (x) on or before the forty-fifth (45th) day after the Petition Date, the
Bankruptcy Court shall have entered, upon the Approval Motion, on such prior
notice as may be reasonably satisfactory to the Administrative Agent, a final
order, in substantially the form of the Interim Approval Order with only such
modifications as are satisfactory in form and substance to the Administrative
Agent in its sole discretion, that, among other things, on a final basis
(i) approves, and authorizes the Debtors to perform obligations under the Credit
Documents solely to the extent such obligations arise prior to the Funding Date
and to assume the Engagement Letter and Fee Letter and perform all obligations
thereunder, (ii) approves and authorizes the incurrence and payment by the
Debtors of related fees, interest, indemnities and expenses in connection
therewith, and (iii) grants the Arranger, the Administrative Agent and the
Lenders (x) superpriority administrative claims with respect to the Obligations
arising prior to the Funding Date, and (y) other customary benefits and
protections for a financing of this type (the “Final Approval Order”); (B) the
Final Approval Order shall be in full force and effect and shall not have been
stayed, reversed or vacated, or, without the prior written consent of the
Administrative

 

56



--------------------------------------------------------------------------------

Agent and the Requisite Lenders, otherwise amended or modified in any manner
that is materially adverse to the rights or interests of any or all of the
Arranger, Administrative Agent and Lenders (as determined in good faith by the
Administrative Agent); and (C) the Bankruptcy Court shall not have entered any
order (including any order approving any debtor-in-possession financing or cash
collateral arrangement) that conflicts with or is inconsistent with any of the
provisions of the Final Approval Order in any material respect; and

(B) (1) the Bankruptcy Court shall have entered a final order in form and
substance reasonably satisfactory to the Administrative Agent (the “Confirmation
Order”) confirming the Plan of Reorganization for the Credit Parties that are
debtors in the Chapter 11 Cases; (2) the Confirmation Order shall approve the
funding hereunder and all other transactions contemplated hereby, shall be in
full force and effect, shall not have been stayed by the Bankruptcy Court or by
any other court having jurisdiction to issue any such stay, and the time to
appeal the Confirmation Order to seek review, rehearing or certiorari with
respect to the Confirmation Order shall have expired, and shall not have been
stayed, reversed or vacated, or otherwise amended or modified in any manner that
is materially adverse to the rights or interests of any or all of the
Administrative Agent and Lenders (as determined in good faith by the
Administrative Agent) unless the Administrative Agent and Requisite Lenders have
so consented in writing; (3) all documents and agreements relating to the Plan
of Reorganization or the consummation thereof (collectively, the “Plan
Documents”) shall be in form and substance consistent with this Agreement and
the Restructuring Support Agreement and otherwise reasonably satisfactory to the
Administrative Agent, and no provision of the Plan of Reorganization or any Plan
Document shall have been waived, amended, supplemented or otherwise modified in
any respect that is materially adverse to the rights and interest of any or all
of the Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent); (4) all conditions precedent to the effectiveness of the
Plan of Reorganization (other than (i) the occurrence of the Plan Effective Date
and any other conditions that are to be satisfied simultaneously with the
occurrence of the Plan Effective Date and (ii) any other conditions precedent
that are waived in accordance with the terms of the Plan of Reorganization and
do not materially adversely affect the rights and interest of any or all of the
Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been satisfied, and the Plan of Reorganization
shall have, or contemporaneously with the funding of the Term Loans the Plan of
Reorganization shall, become effective, and all transactions contemplated by the
Plan of Reorganization to be consummated on the Plan Effective Date of the Plan
of Reorganization (other than any transactions that do not materially adversely
affect the rights and interest of any or all of the Administrative Agent and the
Lenders (as determined in good faith by the Administrative Agent)) shall have
been substantially consummated.

 

57



--------------------------------------------------------------------------------

(ii) Exchange Offer Matters. If the Borrower shall have obtained the necessary
consents to consummate the Exchange Offer and intends to consummate the Exchange
Offer on the Funding Date:

(A) all Exchange Offer Documentation (to the extent not executed on or prior to
the Closing Date or approved by the Administrative Agent prior to the Funding
Date pursuant to Section 3.1(d)) shall be in form and substance consistent with
this Agreement and the Restructuring Support Agreement and otherwise reasonably
satisfactory to the Administrative Agent, and no provision of the Exchange Offer
Documentation, the Restructuring Support Agreement or the Backstop Agreement,
shall have been waived, amended, supplemented or otherwise modified after the
Closing Date in any respect that is materially adverse to the rights and
interest of any or all of the Administrative Agent and the Lenders (as
determined in good faith by the Administrative Agent); provided that neither a
reduction of the Minimum Tender Amount (as defined in the Exchange Offer
Memorandum) by an aggregate principal amount not to exceed the amount set forth
on Schedule 3.2(a) (such reduction, a “Permitted Waiver”) nor the payment on
account of the Junior Notes described in Section 6.4(d) will be deemed to be
materially adverse to the rights and interest of any or all of the
Administrative Agent and the Lenders; and

(B) subject to the Permitted Waiver, all conditions precedent to the
effectiveness of the Restructuring (other than (i) the occurrence of the Funding
Date and any other conditions that are to be satisfied simultaneously with the
occurrence of the Funding Date and (ii) any other conditions precedent that are
waived in accordance with the terms of the Exchange Offer Documentation and do
not materially adversely affect the rights and interest of any or all of the
Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been satisfied, and the Restructuring shall
have, or contemporaneously with the funding of the Term Loans the Restructuring
shall, become effective, and all transactions contemplated by the Exchange Offer
Documentation to be consummated on the Funding Date (other than any transactions
that do not materially adversely affect the rights and interest of any or all of
the Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been substantially consummated.

(b) Receipt and Use of Proceeds of Term Loans, Equity and Revolving Facility.
(i) Holdings shall have received net proceeds of the Rights Offering as
contemplated by the Restructuring Documentation (or, if applicable, Parent
Holding Company shall have received such net proceeds as contemplated by the
Restructuring Documentation and shall have contributed the same in cash to the
capital of Holdings or in cash to Holdings in exchange for Equity Interests of
Holdings), the gross amount of which shall be $60,000,000 (the “Equity
Proceeds”), and Holdings shall have further contributed the same to the Borrower
as cash common Equity Interests or in exchange for common Equity Interests of
Borrower, (ii) the Replacement Revolving Credit Facility, the terms and
provisions of which shall be reasonably acceptable to the Administrative Agent,
shall have been made available to Holdings and its Subsidiaries, it being
understood and agreed that the terms and provisions of the Replacement Revolving
Credit Facility (including all schedules and exhibits thereto), as entered into
on the date hereof are acceptable, (iii) simultaneous with the making of the
Loans, the Equity Proceeds, cash on hand and proceeds of the Term Loans will
used to repay in full, satisfy and discharge all of the Existing Term Loan
Indebtedness other than the Backstop First Lien Indebtedness, which shall be
converted to common Equity Interests of Holdings or, if applicable, Parent
Holding Company,, (iv) all commitments relating to the Existing Term Loan
Indebtedness have been terminated and all liens or security interests related
thereto shall have been terminated or released; and (e) all of the Senior
Subordinated Notes and all of the Backstop First Lien Indebtedness shall have
been converted into common Equity Interests of Holdings or, if applicable,
Parent Holding Company, subject to the Permitted Waiver and, so long as the
Exchange Offer is consummated, except to the extent not tendered in the Exchange
Offer.

 

58



--------------------------------------------------------------------------------

(c) Credit Documents. Administrative Agent and Arranger shall have received
copies of the Credit Documents (to the extent not previously delivered pursuant
to Section 3.1(a)), including a Note for each Lender that shall have requested a
Note at least two Business Days prior to the Funding Date, in each case,
executed and delivered by each applicable Credit Party.

(d) Related Agreements. To the extent not provided on or prior to the Funding
Date, Administrative Agent and Arranger shall each have received a fully
executed or conformed copy of each Related Agreement (subject to applicable
confidentiality restrictions with respect to fee arrangements) and any material
documents executed in connection therewith. Each Related Agreement shall be in
full force and effect and shall (with respect to each such Related Agreement not
delivered to the Administrative Agent or the Arranger prior to the Funding Date)
include terms and provisions reasonably satisfactory to Administrative Agent,
and no provision of any Related Agreement shall, subject to the Permitted
Waiver, have been modified or waived in any respect determined by Administrative
Agent to be adverse to the interests of the Lenders, in each case without the
consent of Administrative Agent, and the transactions contemplated by the
Related Agreements to be consummated on the Funding Date shall have been
consummated or shall be consummated substantially concurrently with the funding
of the Loans (other than any transactions that do not adversely affect the
rights and interest of any or all of the Administrative Agent and the Lenders
(as determined in good faith by the Administrative Agent)).

(e) Existing Revolving Credit Facility. On the Funding Date, Holdings and its
Subsidiaries shall have (i) repaid in full all Indebtedness in existence under
the Existing Revolving Credit Facility, (ii) terminated any commitments to lend
or make other extensions of credit thereunder, (iii) delivered to Administrative
Agent all documents or instruments necessary to release all Liens securing the
Indebtedness in existence under the Existing Revolving Credit Facility or other
obligations of Holdings and its Subsidiaries thereunder being repaid on the
Funding Date, and (iv) supported the letters of credit outstanding under the
Existing Revolving Credit Facility with letters of credit issued under the
Replacement Revolving Credit Agreement, or arranged to have such letters of
credit deemed issued under the Replacement Revolving Credit Agreement, or
otherwise made arrangements reasonably satisfactory to Administrative Agent and
Arranger with respect to the cancellation of such letters of credit outstanding.

(f) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in the owned Real
Estate Assets listed in Schedule 3.2(f), Collateral Agent shall have received
from Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each owned Real
Estate Asset listed in Schedule 3.2(f) (each, a “Funding Date Mortgaged
Property”);

(ii) a customary opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Funding Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

(iii) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Funding Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Funding
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty days prior to the Funding Date
and copies of all recorded documents listed as exceptions to title or

 

59



--------------------------------------------------------------------------------

otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Funding Date
Mortgaged Property in the appropriate real estate records;

(iv) flood certifications with respect to all Funding Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Collateral Agent;
and

(v) ALTA surveys of all Funding Date Mortgaged Properties, certified to
Collateral Agent and dated not more than sixty days prior to the Funding Date
(or such earlier date that the applicable title company may permit and still
provide a survey endorsement to each Title Policy reasonably acceptable to
Collateral Agent).

(g) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

(i) subject to the Intercreditor Agreement, evidence satisfactory to Collateral
Agent of the compliance by each Credit Party with its obligations under the
Pledge and Security Agreement and the other Collateral Documents (including its
obligations to execute and/or deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);

(ii) a completed Collateral Questionnaire dated the Funding Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in the U.S. Patent and Trademark Office
and/or the U.S. Copyright Office, as applicable, memorializing and recording the
encumbrance of the registered U.S. Intellectual Property Assets owned by
Holdings and its Subsidiaries listed in the schedules to the Pledge and Security
Agreement;

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent;

(v) evidence satisfactory to Collateral Agent that Borrower has retained, at its
sole cost and expense, a service provider acceptable to Collateral Agent for the
tracking of all of UCC financing statements of Borrower and the Guarantors and
that will provide notification to Collateral Agent of, among other things, the
upcoming lapse or expiration thereof; and

 

60



--------------------------------------------------------------------------------

(vi) evidence satisfactory to Collateral Agent that, with respect to Borrower’s
and the other Credit Parties’ motor vehicles, all actions have been taken to
(A) file (and pay all applicable filings fees therefor) with the relevant
domestic Governmental Authorities responsible for recording Liens on the
certificates of title of such motor vehicles in each relevant jurisdiction all
necessary applications, (B) take all such other steps as are reasonably required
and within such Credit Party’s control, in each case to cause the Lien of the
Collateral Agent on each such motor vehicle to be noted on the certificate of
title on each such motor vehicle and (C) obtain and deliver or cause to be
delivered to Collateral Agent the originals of such certificates of title with
the Liens of Collateral Agent recorded thereon; provided, however,
notwithstanding the foregoing, (1) no actions contemplated in the foregoing
clauses (A), (B) or (C) shall be required to be completed with respect to any
motor vehicle during the 60-day period (as such period may be extended by
Collateral Agent in its sole discretion) following the Funding Date if the
Credit Parties have, prior to the Funding Date, used commercially reasonable
efforts to take such actions but have not been successful, and (2) up to
$1,000,000 in aggregate fair market value of motor vehicles owned by the Credit
Parties shall be exempt from the foregoing requirements.

(h) Financial Statements. The Administrative Agent and the Lenders shall have
received (i) an audited consolidated balance sheet, statement of income and
statement of cash flows of Borrower for each of the three fiscal years that
ended more than 90 days prior to the Funding Date; and (ii) an unaudited
consolidated balance sheet, statement of income and statement of cash flows of
Borrower for any Fiscal Quarter (other than fiscal year end) of Holdings ended
after the date of the most recent audited financial statements referenced in
clause (i) and more than 45 days prior to the Funding Date.

(i) Fees. Borrower shall have paid to each Agent the portion of the fees
referred to in Section 2.11 payable on the Funding Date and all expenses payable
pursuant to Section 10.2 which have accrued to the Funding Date and for which
invoices have been submitted to the Borrower at least two Business Days prior to
the Funding Date.

(j) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5.

(k) Compliance with Certain Negative Covenants from the Closing Date. Since the
Closing Date, no event shall have occurred that would have resulted in the
Borrower being in breach of the covenants contained in Sections 6.4, 6.6, 6.8,
6.9, 6.10 and 6.11 as if such covenants were in effect from and after the
Closing Date (unless such breach would have subsequently been cured prior to the
Funding Date, if such covenants had been in effect).

(l) Solvency Certificate. On the Funding Date, Administrative Agent and Arranger
shall have received an executed Solvency Certificate in form, scope and
substance reasonably satisfactory to Administrative Agent and Arranger, and
reasonably demonstrating that, after giving effect to the consummation of
Restructuring and any rights of contribution, indemnification and reimbursement,
each Credit Party is and will be Solvent.

(m) Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Funding Date of
the proceeds of the Loans made on such date.

 

61



--------------------------------------------------------------------------------

(n) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice.

(o) Representations and Warranties. As of the Funding Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of such date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

(p) No Default. As of the Funding Date, no event shall have occurred and be
continuing or would result from the consummation of the Credit Extension that
would constitute an Event of Default or a Default.

(q) No Indebtedness. On the Funding Date and after giving effect to the
consummation of the Restructuring, (i) Holdings and its Subsidiaries shall have
no Indebtedness or preferred Equity Interests issued or outstanding other than
the Replacement Revolving Credit Facility, the Term Loans and Indebtedness
permitted under Section 6.1 hereof, and (ii) except for Liens in favor of the
Replacement Revolving Credit Facility Agent under the Revolving Facility, Liens
securing the Obligations and other Liens permitted under Section 6.2 hereof, all
Liens or security interests securing any Indebtedness of any of the Credit
Parties outstanding prior to the Funding Date shall have been terminated or
released, in each case on terms reasonably acceptable to the Administrative
Agent.

(r) Maximum Leverage Ratio. On the Funding Date, the ratio of (i) Consolidated
Total Debt as of the Funding Date after giving effect to the transactions
contemplated by the applicable Restructuring Documentation (including repayment
of the Indebtedness described in Section 3.2(b)) to (ii) Consolidated Adjusted
EBITDA for the latest twelve-month period ending not less than 45 days prior to
the Funding Date, calculated on a pro forma basis in accordance with
Section 6.7(d), shall not be greater than 4.50:1.00. Notwithstanding the
foregoing, solely for purposes of determining whether the Borrower has satisfied
the foregoing condition, any Permitted Additional Equity contribution made to
the Borrower within 5 Business Days prior to the Funding Date will, at the
request of the Borrower, be included in the calculation of Consolidated Adjusted
EBITDA; provided that (A) the amount of such Permitted Additional Equity
contribution and the use of proceeds therefrom will be disregarded for all other
purposes under the Credit Documents (including calculating Consolidated Adjusted
EBITDA for purposes of determining basket levels and all other items governed by
reference to Consolidated Adjusted EBITDA); (B) the amount of such Permitted
Additional Equity contribution shall be no greater than the amount required to
cause Borrower to be in compliance with the foregoing condition; and (C)(1) the
aggregate Commitments of the Lenders shall be reduced by an amount equal to such
Permitted Additional Equity contribution and (2) each Lender’s Commitment shall
be reduced by its Pro Rata Share (calculated immediately prior to giving effect
to such Permitted Additional Equity contribution) of such Permitted Additional
Equity contribution.

(s) Minimum Liquidity. On the Funding Date, the sum of (a) the lesser of (i) the
aggregate commitments under the Replacement Revolving Credit Facility at such
time and (ii) the borrowing base under the Replacement Revolving Credit
Facility, in each case, less (A) any availability blocks beyond which the
Borrower would be unable to borrow and any reserves imposed under the
Replacement Revolving Credit Facility and (B) any outstanding revolving loans
and letter of credit obligations under the Replacement Revolving Credit
Facility, plus (b) the aggregate amount of unrestricted cash and Cash
Equivalents included in the consolidated balance sheet of Borrower and its
wholly-owned Subsidiaries to the extent that the declaration or payment of
dividends or similar

 

62



--------------------------------------------------------------------------------

distributions by any Subsidiary is at the time not prohibited by operation of
law, the terms of its charter or any Contractual Obligations or otherwise that,
in each case, are free and clear of all Liens (other than Liens in favor of the
Administrative Agent or the Replacement Revolving Credit Facility Agent and
Liens permitted by Section 6.2(b) or 6.2(c)) (collectively, the “Minimum
Liquidity”) shall equal or exceed $40,000,000 (less the amount of any holdback
(in any event not exceeding $8,000,000) imposed on funds included in the
calculation of such cash and Cash Equivalents, to the extent such holdback is
imposed by depository banks of Borrower and its Subsidiaries pursuant to
existing agreements between such depository bank and the Borrower and/or its
Subsidiaries or by reason of moneys not yet collected by such depository bank on
checks then reflected in the balances of the relevant deposit accounts) after
giving effect to any payments required in connection with the consummation of
the Restructuring.

(t) Opinions of Counsel. Agents and Lenders shall have received executed copies
of the favorable customary written opinions of Kirkland & Ellis LLP, counsel for
Credit Parties (or with respect to matters of Pennsylvania law, Pennsylvania
local counsel), with respect to the matters set forth on Exhibit D-2, dated as
of the Funding Date and otherwise in form and substance reasonably satisfactory
to Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(u) Organizational Documents; Incumbency. Administrative Agent and Arranger
shall have received, in respect of each Credit Party, (i) copies of each
Organizational Document, and, to the extent applicable, certified as of the
Funding Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Funding Date,
certified as of the Funding Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate from the applicable Governmental Authority of such
Credit Party’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated the Funding Date or a recent date prior
thereto.

3.3. Notices. Any Notice required to be delivered under this Article 3 shall be
executed by an Authorized Officer in a writing delivered to Administrative
Agent. In lieu of delivering a Notice, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given. In the event of a discrepancy between the telephone
notice and the written Notice, the written Notice shall govern. In the case of
any Notice that is irrevocable once given, if Borrower provides telephonic
notice in lieu thereof, such telephone notice shall also be irrevocable once
given. Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
the Term Loans to be made thereby, each Credit Party represents and warrants to
each Agent and Lender, on the Closing

 

63



--------------------------------------------------------------------------------

Date and on the Funding Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Funding Date are deemed to be made concurrently with the consummation of the
Restructuring):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party (if the
Chapter 11 Cases have commenced, upon entry by the Bankruptcy Court of the
Interim Approval Order) and to carry out the transactions contemplated thereby,
and (c) is qualified to do business and in good standing (or, with respect to
Foreign Subsidiaries, to the extent such concept is applicable in the relevant
jurisdiction) in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not be reasonably expected to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Equity Interests of Holdings or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Equity Interests of Holdings or any of its Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date and, subject to transactions permitted by
Section 6.8, the Funding Date.

4.3. Due Authorization. (a) On the Closing Date (upon the entry by the
Bankruptcy Court of the Interim Approval Order, if the Chapter 11 Cases have
commenced), the execution, delivery and performance of the Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party
that is a party thereto, and (b) on the Funding Date (upon the entry by the
Bankruptcy Court of the Confirmation Order, if the Chapter 11 Cases have
commenced), the execution, delivery and performance of the Credit Documents
entered into on such date have been duly authorized by all necessary action on
the part of each Credit Party that is a party thereto.

4.4. No Conflict. (a) On the Closing Date (subject to entry by the Bankruptcy
Court of the Interim Approval Order, if the Chapter 11 Cases have commenced),
and (b) on the Funding Date (upon entry by the Bankruptcy Court of the
Confirmation Order, if the Chapter 11 Cases have commenced), in each case, the
execution, delivery and performance by Credit Parties of the Credit Documents
entered into on such date to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(i) violate (A) any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (B) any of the Organizational
Documents of Holdings or any of its Subsidiaries, or (C) any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries, except, in the cause of this clause
(ii), to the extent that such breach or default would not reasonably be expected
to have a Material Adverse Effect; (iii) result in or require the

 

64



--------------------------------------------------------------------------------

creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of the Secured
Parties, and the Revolving Collateral Facility Liens); or (iv) require (A) any
approval of stockholders, members or partners or (B) any approval or consent of
any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date or Funding Date, as applicable, and disclosed in writing
to Lenders or, in the case of clause (B), the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect.

4.5. Governmental Consents. (a) On the Closing Date (subject to entry by the
Bankruptcy Court of the Interim Approval Order, if the Chapter 11 Cases have
commenced), and (b) on the Funding Date (upon entry by the Bankruptcy Court of
the Confirmation Order, if the Chapter 11 Cases have commenced), in each case,
the execution, delivery and performance by Credit Parties of the Credit
Documents entered into on such date and to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except, if the Chapter
11 Cases have commenced, for entry by the Bankruptcy Court of the Interim
Approval Order and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Funding Date.

4.6. Binding Obligation. (a) On the Closing Date (upon entry by the Bankruptcy
Court of the Interim Approval Order, if the Chapter 11 Cases have commenced),
and (b) on the Plan Effective Date (upon entry by the Bankruptcy Court of the
Confirmation Order, if the Chapter 11 Cases have commenced), in each case, each
applicable Credit Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date and the Funding Date, neither
Holdings nor any of its Subsidiaries has any contingent liability or liability
for Taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Holdings
and any of its Subsidiaries taken as a whole and, if the Chapter 11 Cases have
commenced, not reflected in the Plan of Reorganization or as otherwise permitted
by this Agreement.

4.8. Projections. On and as of the Closing Date, the projections of Holdings and
its Subsidiaries for the period of Fiscal Year 2011 through and including Fiscal
Year 2014 (the “Projections”) are based on good faith estimates and assumptions
made by the management of Holdings; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided, further, as of the Closing Date, management of Holdings
believed that the Projections were reasonable and attainable.

 

65



--------------------------------------------------------------------------------

4.9. No Material Adverse Effect. Since December 31, 2009, other than disclosures
and information contained in the unaudited financial statements of Holdings and
its Subsidiaries for the period ending October 2, 2010, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

4.10. No Restricted Junior Payments. Since October 2, 2010, except as
contemplated by the Plan of Reorganization, neither Holdings nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted pursuant to the Existing Term Loan Agreement (for periods
from October 2, 2010 to the Petition Date, if the Chapter 11 Cases have
commenced) or Section 6.4 (for periods on and after the Funding Date).

4.11. Adverse Proceedings, Etc. Except for the Chapter 11 Cases, there are no
Adverse Proceedings, individually or in the aggregate, that would reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (a) is in violation of any applicable laws that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of Holdings and its Subsidiaries required to be filed by any
of them have been timely filed, and all Taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable except to the extent such tax, assessment, fee or charge is
being actively contested by Holding or such Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Holdings knows of no proposed Tax assessment against
Holdings or any of its Subsidiaries that, if made, would have a Material Adverse
Effect, which is not being actively contested by Holdings or such Subsidiary in
good faith and by appropriate proceedings; provided that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in or, to each of Holdings’ and its
Subsidiaries’ knowledge, other rights to use (in the case of Intellectual
Property not owned by Holdings or any of its Subsidiaries) and (iv) good title
to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective Historical Financial
Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business

 

66



--------------------------------------------------------------------------------

or as otherwise permitted under Section 6.8. All such properties and assets are
free and clear of Liens except for Permitted Liens and, prior to the Funding
Date, any Liens permitted under the Existing Revolving Credit Agreement and the
Existing Term Loan Agreement.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) with respect to each Real
Estate Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles and except
to the extent any failure of any such agreement to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.

4.14. Environmental Matters. Except as disclosed on Schedule 4.14: (a) neither
Holdings nor any of its Subsidiaries nor any of their respective Facilities or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; (b) neither Holdings nor any of its Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law, that would reasonably be expected to have a Material Adverse Effect;
(c) there are and, to each of Holdings’ and its Subsidiaries’ knowledge, have
been, no conditions, occurrences, or Hazardous Materials Activities which would
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect; (d) neither
Holdings nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of Holdings’ or any of its Subsidiaries’
operations involves the transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, in each case, that would reasonably be expected to have a Material
Adverse Effect; (e) Holdings and each of its Subsidiaries are in compliance with
all Environmental Laws except as would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect; and (f) no event or
condition has occurred or is occurring with respect to Holdings or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or would reasonably be expected to have, a Material Adverse
Effect. This Section 4.14 is Holdings’ sole and exclusive representation with
respect to any environmental, health or safety matters, including any arising
under any Environmental Laws or relating to any Hazardous Materials,
Environmental Claims or Hazardous Materials Activity.

4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its material Contractual Obligations other
than, if the Chapter 11 Cases are filed, as a result of the filing of the
Chapter 11 Cases (and any payment default directly related to such filing), and
no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, would not reasonably be expected
to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no material defaults (other than those occurring on the Petition Date as a
result of the filing of the Chapter 11 Cases, if the Chapter 11 Cases have
commenced (and any payment default directly related to such filing)) currently
exist thereunder as of the Closing Date or the Funding Date.

4.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries owns any Margin
Stock.

4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the knowledge of Holdings and
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the best knowledge of Holdings and Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of Holdings and Borrower, threatened involving Holdings or any of its
Subsidiaries, and (c) to the knowledge of Holdings and Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the knowledge of Holdings and Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

4.20. Employee Benefit Plans. Except as would not reasonably be expected to have
a Material Adverse Effect, Holdings, each of its Subsidiaries and, with respect
to a Pension Plan, each of their respective ERISA Affiliates, are in compliance
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan. Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has either received
a favorable determination letter from the Internal Revenue Service indicating
that such Employee Benefit Plan is so qualified or may rely on a favorable
opinion letter issued by the Internal Revenue Service and, to the knowledge of
Holdings and each of its Subsidiaries, nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. Except for any liability which is in effect
immediately prior to or arises during the Chapter 11 Cases, if the Chapter 11
Cases have commenced, and which is discharged in the Chapter 11 Cases, no
material liability to the PBGC (other than required premium payments and
required minimum funding contributions), the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by Holdings, any of its Subsidiaries or any of

 

68



--------------------------------------------------------------------------------

their ERISA Affiliates. Except for any event which arises due to or during the
Chapter 11 Cases, if the Chapter 11 Cases have commenced, which is discharged in
the Chapter 11 Cases, no ERISA Event has occurred or is reasonably expected to
occur. No Multiemployer Plan is in critical or endangered status, as defined in
Section 432 of the Internal Revenue Code.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Related Agreements, except
as payable to Agents and Lenders.

4.22. Solvency. On the Funding Date (after giving effect to the consummation of
the Restructuring, the making of the Term Loan and any rights of contribution,
indemnification and reimbursement, each Credit Party is Solvent.

4.23. Related Agreements. Holdings and Borrower have delivered to Administrative
Agent and Syndication Agent complete and correct copies of (i) each Related
Agreement and of all exhibits and schedules thereto as of the Closing Date and
the Funding Date and (ii) copies of any material amendment, restatement,
supplement or other modification to or waiver of each Related Agreement entered
into after the Closing Date.

4.24. Compliance with Statutes, Etc. Each of Holdings and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except such
non-compliance that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

4.25. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Holdings or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains, when taken as a whole with all such representations and
warranties at the time made, any untrue statement of a material fact or omits to
state a material fact (known to Holdings or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein, when taken as a whole with all such
representations and warranties at the time made, not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and are subject to significant
uncertainties and contingencies which are beyond the Borrower’s control, such
projections are not a guarantee of financial performance and that actual results
during the period or periods covered by any such projections may differ from the
projected results, and such differences may be material.

4.26. Reorganization Matters; Secured, Super-Priority Obligations. If the
Chapter 11 Cases have commenced, on and after the Petition Date and until the
Plan Effective Date:

(a) The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice has been given of (x) the motion seeking
approval of the Credit Documents and the Interim Approval Order and Final
Approval Order, (y) the hearing for the approval of the Interim Approval Order,
and (z) promptly after the scheduling thereof, the hearing for the approval of
the Final Approval Order.

 

69



--------------------------------------------------------------------------------

(b) Pursuant to clause (c)(1) of Section 364 of the Bankruptcy Code, the Interim
Approval Order and the Final Approval Order, all Obligations and all other
obligations of the Credit Parties under the Credit Documents at all times shall
constitute allowed super-priority administrative expense claims in the Chapter
11 Cases having priority over all other costs and expenses of the kinds
specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the
Bankruptcy Code or otherwise (except as described in the Interim Approval Order
or the Final Approval Order, whichever is then in effect), and shall at all
times be senior to the rights of Credit Parties, the estates of Credit Parties
(subject to the carveout set forth in the Interim Approval Order or the Final
Approval Order, whichever is then in effect), and any successor trustee or
estate representative in the Chapter 11 Cases or any subsequent proceeding or
case under the Bankruptcy Code.

(c) The Interim Approval Order (with respect to the period prior to entry of the
Final Approval Order) or the Final Approval Order (with respect to the period on
and after entry of the Final Approval Order), as the case may be, and the
transactions contemplated hereby and thereby, are in full force and effect and
have not been (in a manner that is adverse to the Arranger, the Administrative
Agent or the Lenders as determined in good faith by the Administrative Agent)
vacated, reversed, modified, amended or stayed without the prior written consent
of Administrative Agent and Requisite Lenders.

4.27. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than Unasserted
Obligations), each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:

(a) Monthly Operating Reports. As soon as available, and in any event within 30
days after the end of each month ending after the Closing Date other than a
month that ends on or about the end of a Fiscal Quarter, commencing with the
month in which the Closing Date occurs, the unaudited consolidated balance sheet
of Borrower and its Subsidiaries as at the end of such month and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
of Borrower and its Subsidiaries for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
month for which such corresponding figures are available;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the

 

70



--------------------------------------------------------------------------------

Fiscal Quarter (or if such Fiscal Quarter is not one of the first three Fiscal
Quarters of the Fiscal Year, the next Fiscal Quarter) in which the Closing Date
occurs, the consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.7 of this Agreement
and the related definitions, (2) whether, in connection therewith, any condition
or event that constitutes a Default or an Event of Default under Section 6.7 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof, and (3) that
nothing has come to their attention that causes them to believe that the
information contained in any Compliance Certificate is not correct or that the
matters set forth in such Compliance Certificate are not stated in accordance
with the terms hereof;

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f) Notice of Default. Promptly upon any officer of Holdings or Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Borrower with
respect thereto; (ii) that any Person has given any notice to

 

71



--------------------------------------------------------------------------------

Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Holdings or Borrower
obtaining knowledge of (i) the institution of any Adverse Proceeding or
Environmental Claim not previously disclosed in writing by Borrower to Lenders,
or (ii) any development in any Adverse Proceeding or with respect to any
Environmental Claim that, in the case of either clause (i) or (ii), if adversely
determined would be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with, upon the reasonable request of
Administrative Agent, such other information as may be reasonably available to
Holdings or Borrower to enable Lenders and their counsel to evaluate such
matters;

(h) ERISA. (i) Promptly upon any officer of Holdings or Borrower obtaining
knowledge of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) upon
the reasonable request of the Administrative Agent, each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings or any of
its Subsidiaries with the Internal Revenue Service with respect to any Pension
Plan; (2) all notices received by Holdings or any of its Subsidiaries from a
Multiemployer Plan sponsor concerning an ERISA Event; (3) all notices received
by Holdings or any of its Subsidiaries regarding any Multiemployer Plan being in
critical or endangered status; and (4) copies of such other documents or
governmental reports or filings relating to Pension Plan as Administrative Agent
shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Year, and an
explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of Borrower and
its Subsidiaries for each Fiscal Quarter of such Fiscal Year;

(j) Insurance Report. As soon as practicable (but not more than once per year)
and in any event by the last day of each Fiscal Year, a certificate from
Borrower’s insurance broker(s) in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries;

(k) [Reserved.]

(l) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been

 

72



--------------------------------------------------------------------------------

made under the Uniform Commercial Code or otherwise that are required in order
for Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(m) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer either (i) confirming that there has been no change in the
Collateral Questionnaire delivered on the Funding Date or the date of the most
recent certificate delivered pursuant to this Section since the date of the
Collateral Questionnaire delivered on the Funding Date or the date of the most
recent certificate delivered pursuant to this Section or (ii) identifying such
changes;

(n) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any other Governmental Authority, (iii) all press
releases and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries; (iv) upon request therefor by the
Administrative Agent, if the Chapter 11 Cases have commenced, any pleadings,
motions, applications and judicial information filed by or on behalf of Credit
Parties with the Bankruptcy Court or provided to the U.S. Trustee (or any
monitor or interim receiver, if any, appointed in any Chapter 11 Case) or the
Committee and (v) if the Chapter 11 Cases have commenced, all proposed orders
and pleadings related to this Agreement which shall be in form and substance
reasonably satisfactory to Administrative Agent, or related to any Replacement
Revolving Credit Facility Document which, to the extent adversely impacting the
Administrative Agent or the Lenders, shall be form and substance reasonably
satisfactory to the Administrative Agent, any plan of reorganization or
liquidation and/or any disclosure statement related to such plan and all
documents filed with the Bankruptcy Court or distributed to any Committee; and
(B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.

(o) Replacement Revolving Credit Facility. Concurrently with the delivery
thereof, Holdings and Borrower shall deliver copies of all reports and other
information provided by Holdings or any of its Subsidiaries to the agents and
lenders under the Replacement Revolving Credit Facility; and

(p) Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Holdings or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Holdings and Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities.

 

73



--------------------------------------------------------------------------------

5.2. Existence. Except as otherwise permitted under Section 6.8, (a) if the
Chapter 11 Cases have commenced, during the pendency of the Chapter 11 Cases,
except as contemplated by the Plan of Reorganization, and (b) at all times
thereafter (or if the Chapter 11 Cases have not been filed, at all times), each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, (i) no
Credit Party (other than Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders and (ii) no Credit Party shall be required to maintain any license of
Intellectual Property if such license expires at the end of its term.

5.3. Payment of Taxes and Claims. At all times after the Funding Date, each
Credit Party will, and will cause each of its Subsidiaries to, pay all federal
and all other material Taxes imposed upon it or any of its properties or assets
or in respect of any of its income, businesses or franchises before any penalty
or fine accrues thereon, and all federal and all other material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

5.4. Maintenance of Properties. Without limiting the right to Holdings and its
Subsidiaries to dispose of assets to the extent not otherwise prohibited
hereunder, each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material tangible properties used or useful
in the business of Holdings and its Subsidiaries as currently conducted and from
time to time will make or cause to be made all reasonably appropriate repairs,
renewals and replacements thereof.

5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of

 

74



--------------------------------------------------------------------------------

established reputation engaged in similar businesses. Each such policy of
insurance shall (i) name Collateral Agent, on behalf of the Secured Parties, as
an additional insured thereunder as its interests may appear, (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of the Secured Parties, as the loss payee thereunder and
provide for at least thirty days’ prior written notice to Collateral Agent of
any modification or cancellation of such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which true,
complete and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants (so long
as a representative of the Credit Parties is given a reasonable opportunity to
be present for any such communication), all upon reasonable notice and at such
reasonable times during normal business hours upon reasonable request (but no
more frequently than once a year during any calendar year unless an Event of
Default shall have occurred and be continuing).

5.7. Lenders Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in (a) a meeting (or, at
the election of the Borrower in consultation with Administrative Agent, a
conference call) of Administrative Agent and Lenders once during each Fiscal
Year to be held at Borrower’s corporate offices (or at such other location as
may be agreed to by Borrower and Administrative Agent) and (b) quarterly
conference calls with the Administrative Agent and the Lenders, in each case at
such times as may be agreed to by Borrower and Administrative Agent.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) promptly upon the occurrence thereof, written notice of (1) any Release
required to be reported to any Governmental Authority under any applicable
Environmental Laws (other than those Releases, such as normal wastewater
discharges or air emissions, that are routinely reported to Governmental
Authorities and permitted pursuant to Environmental Laws in the ordinary course
of business) that would reasonably be expected to have a Material Adverse
Effect, (2) any remedial action taken by Holdings or any other Person in
response to (A) any Hazardous Materials Activities the existence of which would
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, and (3) Holdings or Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that

 

75



--------------------------------------------------------------------------------

would cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws and that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect;

(ii) as soon as practicable following the sending or receipt thereof by Holdings
or any of its Subsidiaries, a copy of any and all written communications with
respect to (1) any Environmental Claims that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, (2) any Release
required to be reported to any Governmental Authority that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether Holdings or any of
its Subsidiaries may be potentially responsible for any Hazardous Materials
Activity, except where such Hazardous Materials Activity or investigation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that would reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations to the extent that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and (2) any proposed action to be taken by Holdings or
any of its Subsidiaries to modify current operations in a manner that would
reasonably be expected to subject Holdings or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a wholly-owned Domestic
Subsidiary of Borrower, Borrower shall (a) promptly cause such Domestic
Subsidiary to become a Guarantor hereunder and (following the Funding Date) a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates reasonably
requested by Collateral Agent, including those which are similar to those
described in Sections 3.1(b), 3.2(f) and 3.2(g). Following the Funding Date, in
the event that any Person becomes a Foreign Subsidiary of Borrower, and the
ownership interests of such Foreign

 

76



--------------------------------------------------------------------------------

Subsidiary are owned by Borrower or by any Guarantor Subsidiary, Borrower shall,
or shall cause such Guarantor Subsidiary to, deliver, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.1(b), and Borrower shall take, or shall cause such Guarantor
Subsidiary to take, all of the actions referred to in Section 3.2(g)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement, in 65% of the voting ownership interests of such Foreign Subsidiary
and 100% of the non-voting ownership interests of such Foreign Subsidiary (other
than where pledge of a Foreign Subsidiary’s ownership interests requires consent
of a foreign governmental authority that cannot be obtained after exercise of
commercially reasonable efforts). With respect to each such Subsidiary, Borrower
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
Borrower, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.2 with respect to all Subsidiaries of Borrower; and such written notice shall
be deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.

5.11. Additional Material Real Estate Assets. At any time after the Funding
Date, in the event that any Credit Party acquires a Material Real Estate Asset
or a Real Estate Asset owned or leased on the Closing Date becomes a Material
Real Estate Asset and such interest has not otherwise been made subject to the
Lien of the Collateral Documents in favor of Collateral Agent, for the benefit
of Secured Parties, then such Credit Party shall promptly take all such actions
and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates,
including those which are similar to those described in Sections 3.2(f) with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets; provided that, solely with respect to Material Real Estate Assets
constituting Leasehold Properties, no Credit Party shall be required to enter
into leasehold mortgages unless all requisite lessor consents have been
obtained; provided that the Credit Parties shall use commercially reasonable
efforts (but shall not be required to provide cash concessions or make consent
payments) to obtain such consents. In addition to the foregoing, at any time
after the Funding Date, Borrower shall, at the request of Collateral Agent,
deliver, from time to time, to Collateral Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien (provided that for so long as no Event of Default
shall have occurred and is continuing, no more than one appraisal shall be
required with respect to any Real Estate Asset in any Fiscal Year).

5.12. Interest Rate Protection. No later than ninety (90) days following the
Funding Date and at all times thereafter until the third anniversary of the
Funding Date, Borrower shall obtain and cause to be maintained from a
counterparty reasonably satisfactory to the Arranger interest rate protection
through Interest Rate Agreements reasonably satisfactory to the Administrative
Agent against increases in interest rates above levels to be reasonably
determined by Borrower in consultation with Arranger with respect to a notional
amount of Indebtedness such that not less than 50% of the total Indebtedness for
borrowed money of Holdings and its Subsidiaries outstanding on the Funding Date
will be either (i) subject to such Interest Rate Agreements or (ii) fixed rate
Indebtedness.

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request

 

77



--------------------------------------------------------------------------------

from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured at all times on and after the Funding Date by
substantially all of the assets of Holdings, and its Subsidiaries and all of the
outstanding Equity Interests of Borrower and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries and any limitations contained in the Collateral Documents). At all
times after the Funding Date, if the Borrower or any other Credit Party shall
acquire any motor vehicle, such Credit Party shall (a) file (and pay all
applicable filings fees therefor) with the relevant domestic Governmental
Authorities responsible for recording Liens on the certificates of title of
motor vehicles in each relevant jurisdiction all necessary applications,
(b) take all such other steps as are reasonably required and within such Credit
Party’s control, in each case to cause the Lien of the Collateral Agent on each
such motor vehicle to be recorded on the certificate of title of each such motor
vehicle; provided, however, notwithstanding the foregoing, (A) no such filing or
payment or other steps shall be required to be completed with respect to any
such motor vehicle during the 60-day period (as such period may be extended by
Collateral Agent in its sole discretion) following the acquisition of such
vehicle by a Credit Party, (B) Borrower shall use commercially reasonable
efforts to obtain and deliver or cause to be delivered to Collateral Agent the
originals of such certificates of title with the Liens of Collateral Agent
recorded thereon within such 60-day period (as such period may be extended by
Collateral Agent in its sole discretion) and (C) up to $1,000,000 in aggregate
fair market value of motor vehicles owned by the Credit Parties at any time
shall be exempt from the foregoing requirements. Nothing in the first two
sentences of this Section 5.13 shall be construed to impose on the Credit
Parties with respect to recording Liens on the certificates of title of motor
vehicles in excess of the obligations imposed by the immediately preceding
sentence.

5.14. Miscellaneous Covenants. Unless otherwise consented to by Agents or
Requisite Lenders:

(a) Cash Management Systems. (i) On and after the Funding Date, Holdings and its
Domestic Subsidiaries shall establish and/or maintain cash management systems
reasonably acceptable to the Administrative Agent; provided that the cash
management systems in effect on the Closing Date shall be deemed to be
reasonably acceptable to the Administrative Agent; and (ii) in all cases (A) the
portion of Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
received with respect to any Asset Sale or casualty or condemnation event
required to be applied to prepay the Term Loans pursuant to Section 2.14(a) or
2.14(b), as applicable, shall be deposited in a segregated deposit account
subject to a control agreement in favor of the Collateral Agent satisfactory to
the Administrative Agent and, (B) upon the occurrence and during the
continuation of an Event of Default, all proceeds of Term Priority Collateral
shall be deposited in such a segregated deposit account.

(b) Syndication Assistance. Until the date that is sixty days following the
Closing Date, the Borrower agrees to use commercially reasonable efforts to
cooperate with the Administrative Agent and the Arranger in connection with
Arranger’s syndication efforts, including, without limitation, (i) participating
in the presentation of customary information in one or more meetings, held at
reasonable places and reasonable times, with prospective Lenders or agents in
connection with the syndication of the Term Facility (including, without
limitation, direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Borrower with prospective Lenders
and participation of such persons in such meetings) and (ii) updating the
applicable confidential information memorandum from time to time to include any
material changes to the matters discussed therein.

5.15. Bankruptcy-Related Covenants.

(a) If the Chapter 11 Cases have been filed, the Borrower shall ensure that,
(A) on or before the tenth (10th) calendar date after the Petition Date, the
Bankruptcy Court enters, upon motion in form and substance reasonably
satisfactory to the Arranger (the “Approval Motion”), on such prior

 

78



--------------------------------------------------------------------------------

notice as may be reasonably satisfactory to the Arranger, an interim order, in
the form attached hereto as Exhibit O without any modification in any manner
that is materially adverse to the rights or interests of any or all of the
Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent) (as amended or modified to the extent permitted under this
Section 5.15, the “Interim Approval Order”); (B) the Interim Approval Order
shall remain in full force and effect and shall not be stayed, reversed or
vacated, or, without the prior written consent of the Administrative Agent and
the Requisite Lenders, otherwise amended or modified in any manner that is
materially adverse to the rights or interests of any or all of the Arranger,
Administrative Agent and Lenders (as determined in good faith by the
Administrative Agent); and (C) the Bankruptcy Court shall not enter any order
(including any order approving any debtor-in-possession financing or cash
collateral arrangement) that conflicts with or is inconsistent with any of the
provisions of the Interim Approval Order in any material respect.

(b) The Borrower shall ensure that, no later than 3 Business Days after the
failure (after giving effect to extensions thereof, if any) of the Borrower to
obtain the necessary consent for the Exchange Offer (but in any event not later
than 50 days after the Closing Date), Holdings and its Debtor Subsidiaries shall
(i) commence the Chapter 11 Cases and (ii) file one or more motions, in form and
substance reasonably satisfactory to the Arranger for confirmation of the Plan
of Reorganization, approval of the related disclosure statement and solicitation
procedures, approval of the Rights Offering and Rights Offering solicitation
procedures, approval of other matters relating to confirmation of the Plan of
Reorganization and scheduling of a combined confirmation and disclosure
statement hearing.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, from and after the Funding Date
(and, in the case of Sections 6.5, 6.14, 6.15 and 6.16, from and after the
Closing Date) and until termination of the Commitments and payment in full of
all Obligations (other than Unasserted Obligations), such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary to Borrower or to any other Subsidiary, or of
Borrower to any Subsidiary; provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, and, if owed to a Credit Party, shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement,
(ii) all such Indebtedness shall be unsecured and, if owed by a Credit Party,
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note, (iii) any payment by any such
Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) such Indebtedness is permitted as an Investment under Section 6.6(d);

(c) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition or Investment), or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Borrower or any such Subsidiary pursuant to such agreements, in
connection with Investments permitted hereunder or Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

 

79



--------------------------------------------------------------------------------

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

(g) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary of Indebtedness of Borrower or another
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1; provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

(h) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced (plus
accrued interest and fees and expenses in connection with such refinancing) or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(i) Indebtedness of Borrower or its Subsidiaries with respect to Capital Leases
in an aggregate principal amount not to exceed at any time $2,000,000;

(j) purchase money Indebtedness (or refinancing thereof) of Borrower or its
Subsidiaries in an aggregate principal amount not to exceed at any time
$7,500,000; provided, any such Indebtedness shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness (or Indebtedness
refinanced with such Indebtedness);

(k) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition, in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding; provided that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by Holdings or any Subsidiary (other than by any such person that so becomes a
Subsidiary), and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that (1) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof (plus accrued interest and fees and expenses in connection with such
refinancing) outstanding immediately prior to such refinancing, refunding,
renewal or extension, (2) the direct and contingent obligors with respect to
such Indebtedness are not changed and (3) such Indebtedness shall not be secured
by any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;

 

80



--------------------------------------------------------------------------------

(l) from and after the Funding Date, Indebtedness of one of more Credit Parties
in respect of the Replacement Revolving Credit Facility in an aggregate
principal amount not to exceed at any time $75,000,000, including with respect
to letters of credit issued thereunder;

(m) other unsecured Indebtedness of Borrower and its Subsidiaries including
Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed at any time $5,000,000;

(n) if the Exchange Offer is consummated, then, after the Funding Date,
Indebtedness under the Senior Subordinated Notes in an aggregate principal
amount not to exceed the amount set forth on Schedule 6.1(n) (as increased by
any increased principal amount of Senior Subordinated Notes that remain
outstanding following the Exchange Offer due to Borrower obtaining a Permitted
Waiver);

(o) unsecured subordinated Indebtedness of Holdings in an aggregate principal
amount not to exceed $25,000,000, which is subordinated pursuant to
subordination terms substantially in the form of Exhibit K or otherwise subject
to subordination provisions reasonably satisfactory to the Requisite Lenders;
provided that (i) all interest on such Indebtedness is paid in kind by adding it
to the principal balance thereof, (ii) such Indebtedness shall not mature, and
Holdings shall not be required to pay any amount of principal of or interest on
or other amount with respect to such Indebtedness, in each cause until at least
the sixth anniversary of the Funding Date, (iii) the terms and conditions, taken
as a whole, governing such Indebtedness are not materially more restrictive than
the terms and conditions set forth in this Agreement, and (iv) such Indebtedness
shall not be guaranteed by any Subsidiary of Holdings (and no such Person shall
otherwise be liable with respect to such Indebtedness);

(p) Indebtedness consisting of the financing of insurance premiums in customary
amounts and in the ordinary course of business;

(q) unsecured Indebtedness of Holdings to Borrower or any Guarantor Subsidiary
that would be permitted as a Restricted Junior Payment under Section 6.4;

(r) Indebtedness represented by appeal, bid, performance, surety or similar
bonds, workers’ compensation claims and self-insurance obligations, in each case
to the extent incurred in the ordinary course of business; and

(s) Indebtedness of any Credit Party under any Interest Rate Agreement required
by Section 5.12 or any other Interest Rate Agreement or Currency Agreement;
provided that with respect to any such other Interest Rate Agreement or Currency
Agreement such obligations are entered by such Credit Party in the ordinary
course of business for the purpose of mitigating risks associated with the
business of the Credit Parties and not entered into for speculative purposes.

If the Chapter 11 Cases have commenced, from and after the Plan Effective Date,
the foregoing exceptions shall not include any Pre-Petition Indebtedness of
Domestic Subsidiaries except to the extent provided in the Plan of
Reorganization.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of

 

81



--------------------------------------------------------------------------------

its Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes (including assessments) (i) not yet due and payable or
(ii) if obligations with respect to such Taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted and
adequate reserves have been made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, covenants, conditions, rights-of-way, restrictions,
encroachments, and other similar encumbrances or minor defects or irregularities
in title, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of Holdings or any of its
Subsidiaries;

(f) (i) any condemnation or eminent domain proceedings affecting any real
property; and ii) any interest or title of a lessor or sublessor under any lease
of real estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business or consignment of goods;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning building codes or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;

 

82



--------------------------------------------------------------------------------

(k) (i) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by Holdings or any of its
Subsidiaries in the ordinary course of business and not impairing in any respect
the ordinary conduct of or materially detracting from the value of the business
of Borrower or such Subsidiary; and (ii) the interests of a licensor under
licenses of patents, copyrights, trademarks and other intellectual property
granted to Holdings or any of its Subsidiaries in the ordinary course of
business;

(l) Liens described in Schedule 6.2 (including the extension of any Liens listed
on such Schedule relating to any Indebtedness permitted under Section 6.1(h) in
connection with any refinancing of such Indebtedness permitted by such Section
so long as such Liens do not extend to additional property not initially
described as being subject to such Liens);

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(j) and (k);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; and Liens arising under capital leases permitted pursuant
to Section 6.1(i);

(n) Replacement Revolving Credit Facility Liens; provided that such Liens are
subject to the Intercreditor Agreement; and

(o) other Liens on assets with an aggregate fair market value not to exceed
$5,000,000 securing Indebtedness in an aggregate amount not to exceed $2,500,000
at any time outstanding.

If the Chapter 11 Cases have commenced, from and after the Plan Effective Date,
the foregoing exceptions shall not include any Pre-Petition Liens except to the
extent provided in the Plan of Reorganization.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness not otherwise prohibited
under this Agreement (so long as such restriction applies only to the property
encumbered to secure such Indebtedness), (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property, assets or rights subject to such leases,
licenses or similar agreements, as the case may be), (c) subject to the
Intercreditor Agreement, the Replacement Revolving Credit Facility, and
(d) restrictions identified on Schedule 6.3; (e) restrictions pursuant to
contractual obligations assumed in connection with permitted Investments, so
long as such restrictions apply solely to the assets acquired in the Investment;
and (f) restrictions contained in any agreement governing Indebtedness of any
Credit Party or its Subsidiaries permitted hereby, so long as such restrictions
are no more restrictive in any material respect than those contained in this
Agreement or the other Credit Documents and (g) provisions with respect to the
creation or assumption of any such Liens (i) in joint venture agreements or
(ii) in executed asset sale agreements or stock sale agreements governing
dispositions of assets to the extent permitted by Section 6.8 (provided that,
for purposes of this clause (g), such Liens may apply only to the assets or
property subject to such joint venture or executed asset sale or stock sale
agreement or to the assets or property being sold, as the case may be), no
Credit Party or any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except

 

83



--------------------------------------------------------------------------------

that (a) any Subsidiary of Borrower may declare and pay dividends or make other
distributions ratably to its equity holders (but after giving effect to any
preferred Equity Interests); (b) so long as no Event of Default shall have
occurred and be continuing or shall be caused thereby, Borrower may make
Restricted Junior Payments to Holdings (i) in an aggregate amount not to exceed
$300,000 (or, following a Qualified IPO, $1,500,000) in any Fiscal Year, to the
extent necessary to permit Holdings to pay general administrative costs and
expenses (provided if, as of the last day of any Fiscal Year, the Leverage Ratio
(determined for such Fiscal Year by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be less than or equal to 3.00:1.00, Borrower
may make Restricted Junior Payments to Holdings to the extent necessary to
permit Holdings to pay general administrative costs and expenses in an aggregate
amount not to exceed $500,000 (or, following a Qualified IPO, $1,500,000) in any
Fiscal Year (and Holdings may make Restricted Payments to any Parent Holding
Company from any Restricted Payment received by it pursuant to this clause
(b)(i) to pay general administrative costs and expenses of any Parent Holding
Company) and (ii) to the extent necessary to permit Holdings to discharge the
consolidated tax liabilities of Holdings and its Subsidiaries, in each case so
long as Holdings applies the amount of any such Restricted Junior Payment for
such purpose (and Holdings may make Restricted Payments to any Parent Holding
Company from any Restricted Payment received by it pursuant to this clause
(b)(ii) to discharge the consolidated tax liabilities of any Parent Holding
Company and its Subsidiaries, in each case so long as such Parent Holding
Company applies the amount of any such Restricted Junior Payment for such
purpose); (c) Borrower may pay, or make Restricted Junior Payments to Holdings
to allow it to pay, amounts to Permitted Holders and their respective Affiliates
adequate to reimburse such Persons for (i) the amount of actual and documented
expenses incurred in connection with the Management Agreement for the benefit of
Holdings or any of its Subsidiaries and (ii) from and after the Funding Date, in
equal quarterly installments (except that any management or similar fees paid in
2011 pursuant to this clause (ii) shall solely be paid in the fourth Fiscal
Quarter of 2011 (but may be paid in one or more installments in such fourth
Fiscal Quarter)), management fees (including for purposes of consulting or
financial advisory services) or similar fees to Permitted Holders or their
respective Affiliates, in the aggregate not exceeding $1,500,000 per Fiscal Year
for such fees (provided if, as of the last day of any Fiscal Year, the Leverage
Ratio (determined for such Fiscal Year by reference to the Compliance
Certificate delivered pursuant to Section 5.1(d) calculating the Leverage Ratio
as of the last day of such Fiscal Year) shall be (x) less than or equal to
3.50:1.00 but greater than 3.00:1.00 during the Fiscal Year immediately
succeeding such Fiscal Year, Borrower may pay, or make Restricted Junior
Payments to Holdings to allow it to pay, amounts pursuant to this clause (c)(ii)
in an aggregate amount not to exceed $2,000,000 during the immediately
succeeding Fiscal Year, (y) less than or equal to 3.00:1.00 but greater than
2.50:1.00 during the Fiscal Year immediately succeeding such Fiscal Year,
Borrower may pay, or make Restricted Junior Payments to Holdings to allow it to
pay, amounts pursuant to this clause (c)(ii) in an aggregate amount not to
exceed $3,000,000 during the immediately succeeding Fiscal Year or (z) less than
or equal to 2.50:1.00 during the Fiscal Year immediately succeeding such Fiscal
Year, Borrower may pay, or make Restricted Junior Payments to Holdings to allow
it to pay, amounts pursuant to this clause (c)(ii) in an aggregate amount not to
exceed $5,000,000 during the immediately succeeding Fiscal Year); provided that
in any event such management or similar fees (but not the amounts under clause
(c)(i)) shall be subordinated to the Obligations on terms satisfactory to
Administrative Agent, and that upon the occurrence of a Default or an Event of
Default and during the continuance thereof, no payment of any management fees or
similar distributions to the Permitted Holders or any of their respective
Affiliates shall be permitted under this Section 6.4(c), it being understood
that nothing in this clause (c) shall prevent the accrual of unpaid management
or similar fees; (d) Holdings and its Subsidiaries may repay or prepay or
otherwise refinance the Existing Term Indebtedness and the Existing Revolving
Credit Facility with the proceeds of the Loans and the Replacement Revolving
Credit Facility, and may make distributions and payments contemplated under the
applicable Restructuring Documentation (including the payments and conversions
of Indebtedness described in Section 3.2(b)), including payments not exceeding
$2,000,000 in the aggregate in settlement of Indebtedness under the “Junior
Notes” (as defined

 

84



--------------------------------------------------------------------------------

in the Exchange Offering Memorandum) concurrently with consummation of the
Exchange Offer; (e) Borrower may pay Restricted Junior Payments to Holdings to
enable Holdings to repurchase, redeem, acquire or retire Equity Interests from
any past or present officers, employees and directors of any Credit Party (or
their estates, spouses, descendants or former spouses) pursuant to the terms of
any management equity, subscription agreement, stock option agreement,
shareholders agreement or similar agreement; provided, that the aggregate amount
of all cash paid in respect of all such Equity Interests so repurchased
redeemed, acquired or retired shall not exceed $3,500,000 in the aggregate;
(f) after the Funding Date, Borrower may repay, prepay or purchase (and retire)
Indebtedness under the Senior Subordinated Notes in an aggregate principal
amount not to exceed the amount set forth on Schedule 6.1(n) (as increased by
any increased principal amount of Senior Subordinated Notes that remain
outstanding following the Exchange Offer due to Borrower obtaining a Permitted
Waiver); and (g) Holdings may make payments in an amount not to exceed $100,000
in connection with the Holdings Merger as such payments are described in the
Exchange Offering Memorandum.

6.5. Restrictions on Subsidiary Distributions. Except as provided (i) herein or
(ii) if the Chapter 11 Cases have commenced, the Interim Approval Order, the
Final Approval Order or the Confirmation Order, or as required by the Bankruptcy
Code, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing capital leases permitted by
Section 6.1(i) or Indebtedness permitted by Section 6.1(j) or (k) that impose
restrictions on the Person or property so acquired, (ii) in the Credit Documents
or the Replacement Revolving Credit Facility (and its related credit documents),
(iii) contained in financing documentation governing Indebtedness incurred by a
Foreign Subsidiary pursuant to Section 6.1(m), so long as they operate only upon
the occurrence and during the continuation of an event of default under the
documentation governing such foreign financing and only bind such Foreign
Subsidiary; (iv) restrictions existing under or by reason of (A) applicable law
(including rules, regulations and agreements with regulatory authorities),
(B) any agreement in effect at the time a Person first became a Subsidiary of
such Credit Party, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of such Credit Party and such
restrictions are limited to such Subsidiary and its Subsidiaries, or
(C) provisions with respect to distributions of assets or property in joint
venture agreements, asset sale agreements. Stock sale agreements and other
similar agreements not otherwise prohibited hereunder; provided that such
encumbrances or restrictions apply only to the assets or property subject to
such joint venture, asset sale, stock sale or similar agreement or to the assets
or property being sold, as the case may be, (v) encumbrances or restrictions
existing under or by reason of Liens permitted under Section 6.2 securing
Indebtedness otherwise permitted to be incurred under Section 6.1 that limit the
right of the debtor to dispose of the assets that are subject to such Liens,
(vi) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, (vii) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Equity Interests not
otherwise prohibited under this Agreement or (viii) described on Schedule 6.5.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

 

85



--------------------------------------------------------------------------------

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction of accounts receivable from financially troubled account debtors
and (ii) consisting of deposits, prepayments and other credits to suppliers made
in the ordinary course of business consistent with the past practices of
Holdings and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b) and other
Investments in Subsidiaries which are not wholly-owned Guarantors; provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in Subsidiaries other than wholly-owned Guarantor Subsidiaries of
Borrower shall not exceed at any time an aggregate amount of $1,000,000 at any
time outstanding, which amount may be replenished pursuant to the terms of the
proviso hereto; provided, however, that to the extent any Credit Party receives
a return of capital or a cash dividend or distribution in respect of, or
interest on or a cash repayment of the principal of any loan made as, an
Investment under this clause (d), the amount of such return of capital,
dividend, distribution, interest or principal repayment shall be treated as a
return of the original Investment in respect thereof and accordingly shall
replenish and be credited to the amount available for Investments under this
clause (d).

(e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(c);

(f) loans and advances to employees, officers and directors of Holdings and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $500,000 at any time outstanding;

(g) Permitted Acquisitions permitted pursuant to Section 6.8;

(h) Investments described in Schedule 6.6;

(i) Hedge Agreements which constitute Investments;

(j) Holdings or any of its Subsidiaries may make Investments in the form of
Equity Interests or other obligations received by Holdings or such Subsidiaries
in satisfaction of judgments, foreclosure of liens or settlement of debts in
favor of Holdings or such Subsidiary from financially troubled trade account
debtors (provided that the original debts were incurred in the ordinary course
of business);

(k) any securities or assets received or other investments made as a result of
the receipt of non-cash consideration from any disposition of assets permitted
by Section 6.8;

(l) Investments constituting Holdings Administrative Advances; provided that the
aggregate amount thereof in any Fiscal Year does not exceed $300,000 (or,
following a Qualified IPO, $1,500,000) (provided if, as of the last day of any
Fiscal Year, the Leverage Ratio (determined for such Fiscal Year by reference to
the Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Leverage Ratio as of the last day of such Fiscal Year) shall be less than or
equal to 3.00:1.00, the aggregate amount thereof in any Fiscal Year shall not
exceed $500,000 (or, following a Qualified IPO, $1,500,000);

 

86



--------------------------------------------------------------------------------

(m) (i) a one-time Investment consisting of the non-cash contribution of assets
into a single Joint Venture (the “Special Joint Venture”) so long as (a) a
Credit Party owns and controls at least 50% on a fully diluted basis of the
economic and voting interests in the Equity Interests of the Special Joint
Venture, (b) Borrower’s Consolidated Net Income for the most recent four Fiscal
Quarter period (determined in accordance with GAAP) attributable to such assets
is negative and (c) the book value of such assets does not exceed $100,000 and
(ii) Investments in the Special Joint Venture of cash in an aggregate amount not
to exceed (a) $2,000,000 during the year following the date on which the Special
Joint Venture is formed, (b) $1,500,000 during the second year following the
date on which the Special Joint Venture is formed, (c) $750,000 during the third
year following the date on which the Special Joint Venture is formed and
(d) $500,000 during the fourth year following the date on which the Special
Joint Venture is formed; provided that no such Investment shall be made if an
Event of Default shall have occurred and be continuing or shall be caused
thereby;

(n) other Investments in an aggregate amount not to exceed $5,000,000 at any
time outstanding during the term of this Agreement, which amount may be
replenished pursuant to the terms of the proviso hereto, plus the amount of any
Permitted Additional Equity; provided that no such Investments shall be made if
an Event of Default shall have occurred and be continuing or shall be caused
thereby; provided, however, that to the extent any Credit Party receives a
return of capital of a cash dividend or distribution in respect of, or interest
on or a cash repayment of the principal of any loan made as, an Investment under
this clause (n), the amount of such dividend, distribution or principal
repayment shall be treated as a return of the original Investment in respect
thereof and accordingly shall replenish and be credited to the amount for
Investments under this clause (n).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 6.6 (other than Section 6.6(g)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investment is consummated in
reliance on Section 6.6(g).

6.7. Financial Covenants.

(a) Interest Coverage Ratio. Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter indicated in the table below,
beginning with the first complete Fiscal Quarter ending after the Funding Date
that is indicated in the table below, to be less than the correlative ratio
indicated:

 

Fiscal Quarter Ending Nearest to

Date Below

   Interest Coverage Ratio

June 30, 2011

   2.000:1.00

September 30, 2011

   2.000:1.00

December 31, 2011

   2.000:1.00

March 31, 2012

   2.000:1.00

June 30, 2012

   2.250:1.00

September 30, 2012

   2.250:1.00

 

87



--------------------------------------------------------------------------------

Fiscal Quarter Ending Nearest to

Date Below

   Interest Coverage Ratio

December 31, 2012

   2.375:1.00

March 31, 2013

   2.500:1.00

June 30, 2013

   2.750:1.00

September 30, 2013

   2.750:1.00

December 31, 2013

   2.875:1.00

March 31, 2014

   2.875:1.00

June 30, 2014

   2.875:1.00

September 30, 2014

   3.000:1.00

December 31, 2014

   3.250:1.00

March 31, 2015

   3.500:1.00

June 30, 2015

   3.500:1.00

September 30, 2015

   3.500:1.00

December 31, 2015

   3.500:1.00

March 31, 2016

   3.500:1.00

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter indicated in the table below, beginning with the first
complete Fiscal Quarter ending after the Funding Date that is indicated in the
table below, to exceed the correlative ratio indicated:

 

Fiscal Quarter Ending Nearest to

Date Below

   Leverage Ratio

June 30, 2011

   4.875:1.00

September 30, 2011

   4.875:1.00

December 31, 2011

   4.875:1.00

March 31, 2012

   4.500:1.00

June 30, 2012

   4.250:1.00

September 30, 2012

   4.000:1.00

December 31, 2012

   4.000:1.00

March 31, 2013

   3.625:1.00

June 30, 2013

   3.375:1.00

September 30, 2013

   3.125:1.00

December 31, 2013

   3.125:1.00

March 31, 2014

   3.125:1.00

June 30, 2014

   3.000:1.00

September 30, 2014

   2.750:1.00

December 31, 2014

   2.625:1.00

March 31, 2015

   2.500:1.00

June 30, 2015

   2.500:1.00

 

88



--------------------------------------------------------------------------------

Fiscal Quarter Ending Nearest to

Date Below

   Leverage Ratio

September 30, 2015

   2.500:1.00

December 31, 2015

   2.500:1.00

March 31, 2016

   2.500:1.00

(c) Maximum Consolidated Capital Expenditures. Borrower shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures
(excluding normal replacements and maintenance that are properly charged to
current operations), in any Fiscal Year indicated below, in an aggregate amount
for Borrower and its Subsidiaries in excess of the corresponding amount set
forth below (as adjusted in accordance with the following proviso) opposite such
Fiscal Year:

 

Fiscal Year

   Consolidated Capital Expenditures  

2011

   $ 11,000,000   

2012 and each Fiscal Year thereafter

   $ 9,000,000   

The amount set forth above for each Fiscal Year is the “Base Amount”. The Base
Amount for any Fiscal Year shall be increased by an amount equal to (i) 50% of
the excess, if any, of the Base Amount for the immediately preceding Fiscal Year
(as adjusted in accordance with this proviso) over the actual amount of
Consolidated Capital Expenditures of the type limited by this Section 6.7(c) for
such previous Fiscal Year (the “Carry Forward Amount”) and (ii) any amounts
allowed to be made or incurred for Consolidated Capital Expenditures in the
immediately subsequent Fiscal Year (as set forth below), if any (but in no event
more than $1,000,000) (the “Carry Back Amount”); provided that any amounts so
made or incurred in such Fiscal Year in reliance on this clause (ii) shall
result in a corresponding reduction (on a dollar-for-dollar basis) in the Base
Amount of Consolidated Capital Expenditures allowed to be made or incurred in
such immediately subsequent Fiscal Year. Consolidated Capital Expenditures as
permitted above shall be deemed to reduce first, any Carry Back Amount (if any);
second, the amount set forth in the chart above; and third, any Carry Forward
Amount.

(d) Certain Calculations. With respect to any period during which the funding of
the Loans occurs or a Permitted Acquisition or an Asset Sale has occurred (each,
a “Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Section 6.7, Consolidated Adjusted EBITDA
and (solely for purposes of clause (ii) of the definition of Interest Coverage
Ratio) the components of Consolidated Interest Expense shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by the chief financial
officer of Borrower) using the historical audited financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Borrower and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith (or substantially concurrent therewith), had been
consummated or incurred or repaid at the beginning of such period (and assuming
that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant Subject Transaction at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

 

89



--------------------------------------------------------------------------------

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease (as lessor)
or license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) any Subsidiary of Borrower may be merged with or into Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary or a Person becoming a
Guarantor Subsidiary, as applicable shall be the continuing or surviving Person;

(b) conveyances, assignments, sales, transfers, exchanges, disposals, leases or
licenses of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $5,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made during the term of this Agreement, are less than $10,000,000; provided that
(1) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof (determined in good faith by Borrower),
(2) no less than 75% of such consideration shall be paid in Cash, and (3) the
Net Asset Sale Proceeds thereof shall be applied as (and to the extent) required
by Section 2.14(a) and/or as and to the extent required under the Replacement
Revolving Credit Facility;

(d) transactions contemplated by the applicable Restructuring Documentation;

(e) conveyances, assignments, sales, transfers, exchanges or disposals of
obsolete, worn out, damaged or surplus property;

(f) after the Funding Date, Permitted Acquisitions, the Acquisition
Consideration for which shall be funded with Permitted Acquisition
Consideration;

(g) Investments made in accordance with Section 6.6 (other than Section 6.6(g));

(h) any condemnation or eminent domain proceedings affecting any real property;

(i) (i) licensing and leasing arrangements in effect on the Closing Date and set
forth in Schedule 6.8, and (ii) licenses to third parties of Intellectual
Property developed or acquired by Holdings and its Subsidiaries, which
Intellectual Property are used or useful in connection with products that are
not utilized or produced in any material respect in the commercial operations of
the Borrower and its Subsidiaries;

(j) conveyances, assignments, sales, transfers, exchanges or disposals of
overdue accounts receivable in the ordinary course of business and consistent
with past practices of the Borrower;

 

90



--------------------------------------------------------------------------------

(k) Non-Core Dispositions and Retail Facilities Dispositions; provided that
(1) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof (determined in good faith by Borrower),
and (2) no less than 75% of such consideration shall be paid in Cash;

(l) Liens permitted by Section 6.2; and

(m) Holdings may engage in the Parent Holding Company Formation Transaction and
the Holdings Merger.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 or an Investment in a Joint Venture in compliance
with the provisions of Section 6.6(m) or (n), no Credit Party shall, nor shall
it permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party or Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party or Subsidiary to any Person (other than Holdings or any of its
Subsidiaries) in connection with such lease, in each case except for any such
leases that have been consummated for fair value as determined in good faith by
Borrower or such Subsidiary and where the fair market value of the aggregate of
all such property sold or transferred (when taken together with all such
transactions) shall not exceed $2,500,000.

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are less favorable to Holdings or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between or among Holdings (subject to the
restrictions contained in Section 6.13), Borrower and any Guarantor Subsidiary;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in
Schedule 6.11; (e) transactions contemplated by the applicable Restructuring
Documentation, the Parent Holding Company Formation Transaction and the Holdings
Merger; (f) Restricted Junior Payments permitted pursuant to Sections 6.4(c) and
(e); (g) the performance of Holding’s or any Subsidiary’s obligations under any
employment contract, collective bargaining agreement, employee benefit plan,
related trust agreement or any other similar arrangement heretofore or hereafter
entered into in the ordinary course of business; (h) the maintenance of benefit
programs or arrangements for employees, officers or directors, including,
without limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business; (i) the Management Agreement; provided
that payment of management fees thereunder shall be subject to the provisions of
Section 6.4; and (j) transactions solely between Foreign Subsidiaries.

 

91



--------------------------------------------------------------------------------

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses, and businesses ancillary or incidental
to the foregoing and (ii) in the case of any Subsidiary or unit or division of
any Subsidiary acquired pursuant to a Permitted Acquisition or an Investment
permitted by Section 6.6(m) or Section 6.6(n), any other lines of business that,
in the good faith judgment of the Borrower, are complementary or ancillary to
the business described in clause (i) above.

6.13. Permitted Activities of Holdings. Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under this Agreement, the other
Credit Documents or Indebtedness permitted under Section 6.1(o) and, in each
case, the credit documents related thereto (other than nonconsensual obligations
imposed by operation of law); (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, leased or licensed by it
other than the Liens created under the Collateral Documents to which it is a
party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of Borrower, (ii) performing its obligations and activities incidental thereto
under the Credit Documents, and to the extent not inconsistent therewith, prior
to the Funding Date, the Existing Term Loan Agreement and the Existing Revolving
Credit Agreement and, on and after the Funding Date, this Agreement, the Credit
Documents, the Replacement Revolving Credit Facility and the credit documents
related thereto; (iii) performing its obligations and activities incidental to
the consummation of the transactions contemplated by the applicable
Restructuring Documentation, (iv) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement, (v) incurring and holding
any Indebtedness permitted pursuant to Section 6.1(c), (h), (l), (o) or (q),
(vi) participating in tax, accounting and administrative activities as part of
the consolidated group of Borrower, (vii) issuing and selling Equity Interests,
and repurchasing such interests, to the extent neither the issuance thereof nor
the investment therein is otherwise prohibited by the terms of this Agreement,
and receiving equity contributions in respect thereof (and subsequently
contributing such equity contributions to Borrower), and (viii) engaging in the
Parent Holding Company Formation Transaction, if it elects to do so, and the
Holdings Merger; (d) consolidate with or merge with or into, or convey,
transfer, lease or license all or substantially all its assets to, any Person
other than pursuant to the Parent Holding Company Formation Transaction and the
Holdings Merger; (e) sell or otherwise dispose of any Equity Interests of any of
its Subsidiaries (except for any sale of Equity Interests of any of its
Subsidiaries in compliance with the provisions of Section 6.8); (f) create or
acquire any direct Subsidiary or make or own any Investment in any Person other
than Borrower; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

6.14. Amendments or Waivers of Organizational Documents and Certain Related
Agreements and Other Documents. Except as set forth in Section 6.15 or otherwise
pursuant to the Plan of Reorganization, no Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents that would adversely affect in any material respect the
Lenders or their rights in the good faith judgment of Administrative Agent or
the Requisite Lenders after the Closing Date without obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver, (b) agree to any amendment, restatement, supplement or
other modification to, or waiver of, any Replacement Revolving Credit Facility
Document to the extent prohibited by the Intercreditor Agreement

 

92



--------------------------------------------------------------------------------

or make any payment consistent with any such amendment, restatement, supplement
or other modification or (c) agree to any amendment, restatement, supplement or
other modification to, or waiver of, the Interim Approval Order, the Final
Approval Order, the Plan of Reorganization, the Confirmation Order or the
Exchange Offer Documentation that would adversely affect in any material respect
the Lenders or their rights after the Closing Date (as determined in good faith
by the Administrative Agent) without obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

6.15. Amendments or Waivers with respect to Certain Indebtedness. Except
pursuant to the applicable Restructuring Documentation and as permitted by the
Intercreditor Agreement, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of the Senior Subordinated
Notes, the Existing Term Loan Agreement or Existing Revolving Credit Agreement
or make any payment consistent with an amendment thereof or change thereto, if
the effect of such amendment or change is to increase the interest rate on such
Senior Subordinated Notes, Existing Term Loan Agreement or Existing Revolving
Credit Agreement, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of the Senior Subordinated Notes, or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Senior Subordinated Notes, Existing
Term Loan Agreement or Existing Revolving Credit Agreement (or a trustee or
other representative on their behalf) which would be adverse to any Credit Party
or Lenders.

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from the Saturday closest to
December 31.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such

 

93



--------------------------------------------------------------------------------

date by all Funding Guarantors under this Guaranty in respect of the obligations
Guaranteed. “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Contributing Guarantor for purposes of this
Section 7.2, any assets or liabilities of such Contributing Guarantor arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Contributing Guarantor. “Aggregate Payments”
means, with respect to a Contributing Guarantor as of any date of determination,
an amount equal to (1) the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Guaranty (including in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) subject to the Intercreditor Agreement, Administrative Agent may enforce
this Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between Borrower and any Beneficiary with respect to
the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of

 

94



--------------------------------------------------------------------------------

Borrower, and a separate action or actions may be brought and prosecuted against
such Guarantor whether or not any action is brought against Borrower or any of
such other guarantors and whether or not Borrower is joined in any such action
or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations,

 

95



--------------------------------------------------------------------------------

or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. To the fullest extent permitted by applicable law,
each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands (except as provided in Section 7.3 hereof),
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof (other than the defense of
payment in full in cash of the Guaranteed Obligations).

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than Unasserted Obligations) shall have been paid in full in
cash, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Borrower or
any other Guarantor or any of its assets in

 

96



--------------------------------------------------------------------------------

connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations (other than Unasserted Obligations) shall have
been paid in full in cash, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
paid in full in cash, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than Unasserted
Obligations) shall have been paid in full. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its

 

97



--------------------------------------------------------------------------------

ability to perform its obligations under the Credit Documents and the Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any Beneficiary.

7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations (other than
Unasserted Obligations) remain outstanding, no Guarantor shall, without the
prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding
(other than the Chapter 11 Cases) of or against Borrower or any other Guarantor.
The obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or
by any defense which Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

98



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within three days after the date due; or

(b) Default in Other Agreements. (i) Except in accordance with the Plan or
Reorganization and in connection with the Chapter 11 Cases, if the Chapter 11
Cases have commenced, failure of any Credit Party or any of their respective
Subsidiaries to pay when due (or, in the case of the Replacement Revolving
Credit Facility, within 3 days after the due date thereof) any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) in an individual or an aggregate principal amount (or Net
Mark-to-Market Exposure) of $5,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) except in accordance with the Plan or
Reorganization and in connection with the Chapter 11 Cases, if the Chapter 11
Cases have commenced, breach or default by any Credit Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts (or Net Mark-to-Market Exposure) referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if as a result of such breach or
default the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders) cause, or are permitted to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (provided that, if such other breach
or default described in this clause (ii) is a non-payment default or non-payment
breach under the Replacement Revolving Credit Facility Documents that shall not
have resulted in the Indebtedness under the Replacement Revolving Credit
Facility Documents being accelerated, such other breach or default shall have
continued for 3 days after the end of the cure or grace period specified in the
Replacement Revolving Credit Facility Documents as being applicable to such
breach or default before being deemed an Event of Default under this clause
(ii)); or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Sections 5.1(a),
5.1(b), 5.1(c), 5.1(d) and 5.1(f), Section 5.2, Section 5.14, 5.15 or Section 6;
or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Credit Party becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. Other than in
connection with the Chapter 11 Cases, if the Chapter 11 Cases have commenced,
(i) a court of competent jurisdiction shall enter a decree or order for relief
in respect of Holdings or any of its Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under

 

99



--------------------------------------------------------------------------------

any applicable federal or state law; or (ii) an involuntary case shall be
commenced against Holdings or any of its Subsidiaries under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings or any of its
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Holdings or any of its Subsidiaries for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Other than in connection
with the Chapter 11 Cases, if the Chapter 11 Cases have commenced, (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Holdings or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. (i) At any time after the Plan Effective Date, if
the Chapter 11 Cases have commenced, or (ii) otherwise at any time, any money
judgment, writ or warrant of attachment or similar process involving in any
individual case or in the aggregate with more than one case at any time an
amount in excess of $5,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has not denied coverage) shall be entered or filed against Holdings or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Other than in connection with the Chapter 11 Cases, any order,
judgment or decree shall be entered against any Credit Party decreeing the
dissolution or split up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of thirty days; or

(j) Employee Benefit Plans. At any time after the Funding Date, there shall
occur one or more ERISA Events which individually or in the aggregate would
reasonably be expected to result in an obligation of Holdings or any of its
Subsidiaries in excess of $5,000,000 or a Lien on the assets of Holdings or any
of its Subsidiaries; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent

 

100



--------------------------------------------------------------------------------

shall not have or shall cease to have a valid and perfected Lien in any
Collateral (other than any immaterial item of Collateral) purported to be
covered by the Collateral Documents to the extent required by the relevant
Collateral Documents and with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents; or

(m) The Chapter 11 Cases. If the Chapter 11 Cases have been filed, then prior to
the Plan Effective Date:

(i) entry of an order or filing of a motion by any Credit Party, or any Credit
Party supporting the entry of an order or filing of a motion, (A) authorizing,
approving, granting or seeking additional Post-Petition financing under
Section 364(c) or (d) of the Bankruptcy Code other than Indebtedness permitted
under this Agreement or as provided in the Interim Approval Order and/or Final
Approval Order, (B) entry of an order dismissing, or any Credit Party seeking
the dismissal of, any of the Chapter 11 Cases or converting any of the Chapter
11 Cases to a Chapter 7 case, (C) appointing a Chapter 11 trustee or an examiner
in any of the Chapter 11 Cases having enlarged powers (beyond those set forth
under Sections 1106(a)(3) and (4) of the Bankruptcy Code), (D) granting any
other super-priority Claim senior to or pari passu with the super-priority
Claims of Administrative Agent and Lenders (except for those superpriority
claims described in the Interim Approval Order or the Final Approval Order,
whichever is then in effect, as claims permitted to be pari passu or senior)
with respect to the Indebtedness owed thereunder, (E) authorizing or approving
any other action materially adverse to the Secured Parties or their rights and
remedies under the Credit Documents or under the Interim Approval Order or the
Final Approval Order, whichever is then in effect, or their interest in any
material portion of the Collateral, or (F) granting relief from the automatic
stay to permit any secured creditor (other than the Secured Parties) to enforce
or otherwise take action with respect to any material Collateral; or

(ii) the commencement of any action, suit or proceeding before any Governmental
Authority against any of the Secured Parties (solely in their capacities as such
under the Credit Documents) by or on behalf of any Credit Party or any of its
Affiliates, officers or employees; or

(iii) once entered by the Bankruptcy Court, the Interim Approval Order (prior to
entry of the Final Approval Order) shall cease to be in full force and effect or
shall have been (in a manner that is adverse to the Arranger, the Administrative
Agent or the Lenders as determined in good faith by the Administrative Agent)
reversed, modified, amended, stayed or vacated, in the case of any modification
or amendment that is adverse to the Lenders (as determined in good faith by the
Administrative Agent), without the prior written consent of Administrative Agent
and Requisite Lenders; or

(iv) the Final Approval Order shall not have been entered by the Bankruptcy
Court on or before the date that is 45 days after the entry of the Interim
Approval Order; or

(v) once entered by the Bankruptcy Court, the Final Approval Order shall cease
to be in full force and effect or shall have been (in a manner that is adverse
to the Arranger, the Administrative Agent or the Lenders as determined in good
faith by the Administrative Agent) reversed, modified, amended, stayed or
vacated, in the case of any modification or amendment that is adverse to the
Lenders (as determined in good faith by the Administrative Agent), without the
prior written consent of Administrative Agent and Requisite Lenders; or

 

101



--------------------------------------------------------------------------------

(vi) after entry thereof, the Confirmation Order shall cease to be in full force
and effect or shall have been (in a manner that is adverse to the Arranger, the
Administrative Agent or the Lenders as determined in good faith by the
Administrative Agent) reversed, modified, amended, stayed, vacated or made
subject to stay pending appeal, in the case of any modification or amendment
that is adverse to the Lenders (as determined in the good faith judgment of
Administrative Agent and Requisite Lenders), without the prior written consent
of Administrative Agent and Requisite Lenders; or

(vii) breach by any Credit Party of any provisions of the Interim Approval Order
or the Final Approval Order, which breach is material as determined in good
faith by the Administrative Agent, or the Confirmation Order, in each case upon
or after entry of the relevant order by the Bankruptcy Court; or

(viii) there shall arise any claim having priority over any or all
administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code having a priority senior to or
pari passu with the Obligations, except as expressly provided herein or in the
Interim Approval Order or the Final Approval Order (including but not limited to
the carve-out set forth therein), whichever is then in effect; or

(ix) (x) the Restructuring Support Agreement shall be terminated by any party
thereto or shall otherwise cease to be in full force and effect, or shall have
been amended, supplemented or otherwise modified in any manner that in the good
faith judgment of Administrative Agent and Requisite Lenders materially and
adversely affects the interests, rights or remedies of any or all of the Agents,
the Arranger and the Lenders, or (y) any party to the Restructuring Support
Agreement shall have breached the Restructuring Support Agreement in any manner
that in the good faith judgment of Administrative Agent and Requisite Lenders
materially and adversely affects the interests, rights or remedies of any or all
of the Agents, the Arranger and the Lenders; or

(x) (x) the Backstop Agreement shall be terminated by any party thereto or shall
otherwise cease to be in full force and effect, or shall have been amended,
supplemented or otherwise modified in any manner that in the good faith judgment
of Administrative Agent and Requisite Lenders materially and adversely affects
the interests, rights or remedies of any or all of the Agents, the Arranger and
the Lenders, or (y) any party to the Backstop Agreement shall have breached the
Backstop Agreement in any manner that in the good faith judgment of
Administrative Agent and Requisite Lenders materially and adversely affects the
interests, rights or remedies of any or all of the Agents, the Arranger and the
Lenders;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f), 8.1(g) or 8.1(m), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Term Loan Commitments, if any, shall immediately terminate,
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans, and (II) all other Obligations; and
(B) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

 

102



--------------------------------------------------------------------------------

8.2. Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.1, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Section 6.7, any
Permitted Additional Equity contribution made to the Borrower after the last day
of any Fiscal Quarter and on or prior to the day that is 10 days after the day
on which financial statements are required to be delivered for that Fiscal
Quarter will, at the request of the Borrower, be included in the calculation of
Consolidated Adjusted EBITDA solely for the purposes of determining compliance
with the financial covenants at the end of such Fiscal Quarter and any
subsequent period that includes such Fiscal Quarter (any such equity
contribution, a “Specified Equity Contribution”); provided that (a) the Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of Consolidated Adjusted EBITDA with respect to any
Fiscal Quarter unless, after giving effect to such requested Specified Equity
Contribution, there will be a period of at least two consecutive Fiscal Quarters
in the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made, (b) no more than two Specified Equity Contributions
will be made in the aggregate (plus the Permitted Additional Equity Contribution
contemplated in Section 3.2(r)), (c) the amount of any Specified Equity
Contribution will be no greater than the amount required to cause Borrower to be
in compliance with the financial covenants, (d) all Specified Equity
Contributions and the use of proceeds therefrom will be disregarded for all
other purposes under the Credit Documents (including calculating Consolidated
Adjusted EBITDA for purposes of determining basket levels and other items
governed by reference to Consolidated Adjusted EBITDA), and (e) the proceeds of
all Specified Equity Contributions will be applied to prepay the Term Loans in
accordance with Section 2.14(f). For the avoidance of doubt, to the extent that
the proceeds of the Specified Equity Contribution are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for the
sole purpose of calculating any financial covenant set forth in Section 6.7 as
at the end of the Relevant Four Fiscal Quarter Period. For purposes of this
paragraph, the term “Relevant Four Fiscal Quarter Period” shall mean, with
respect to any requested Specified Equity Contribution, the four Fiscal Quarter
period ending on (and including) the Fiscal Quarter in which Consolidated
Adjusted EBITDA will be increased as a result of such Specified Equity
Contribution.

SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Goldman Sachs to act as Syndication
Agent in accordance with the terms hereof and the other Credit Documents.
Goldman Sachs is hereby appointed Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Goldman Sachs to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Closing Date, Goldman Sachs, in its capacity as
Syndication Agent, shall not have any obligations but shall be entitled to all
benefits of this Section 9. Each of Syndication Agent and any Agent described in
clause (d) of the definition thereof may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to Administrative Agent
and Borrower.

 

103



--------------------------------------------------------------------------------

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

104



--------------------------------------------------------------------------------

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan on the Funding Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be

 

105



--------------------------------------------------------------------------------

approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date and the Funding Date. Notwithstanding anything herein to the
contrary, each Lender also acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Pledge and Security Agreement
and the exercise of any right or remedy by the Collateral Agent thereunder or
under any other Collateral Document are subject to the provisions of the
Intercreditor Agreement. In the event of a conflict between the terms of the
Intercreditor Agreement (on the one hand) and this Agreement or any Collateral
Documents (on the other hand), the terms of the Intercreditor Agreement shall
govern and control.

(c) Each Lender acknowledges that affiliates of the Credit Parties, including
the Permitted Holders or entities controlled by the Permitted Holders, are
Eligible Assignees hereunder and may purchase Loans and/or Commitments hereunder
from Lenders from time to time, subject to the restrictions set forth in this
Agreement.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent (i) in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents and (ii) if the Chapter 11 Cases have
commenced, in connection with (A) the obtaining of approval of the Credit
Documents by the Bankruptcy Court and (B) the preparation and review of
pleadings, documents and reports related to any Chapter 11 Case and any
subsequent case under Chapter 7 of the Bankruptcy Code, attendance at meetings,
court hearings or conferences related to any Chapter 11 Case and any subsequent
case under Chapter 7 of the Bankruptcy Code, and general monitoring of any
Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy Code;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided, further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent and Lender.
(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation, (ii) the
acceptance of such successor Administrative Agent by Borrower and the Requisite
Lenders or (iii) such other date, if any, agreed to by the Requisite Lenders.
Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to

 

106



--------------------------------------------------------------------------------

Borrower, to appoint a successor Administrative Agent. If neither Requisite
Lenders nor Administrative Agent have appointed a successor Administrative
Agent, Requisite Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of Goldman Sachs
or its successor as Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of Goldman Sachs or its successor as
Collateral Agent. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Borrower and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders. Upon any such notice of resignation
or any such removal, Requisite Lenders shall have the right, upon five Business
Days’ notice to Administrative Agent, to appoint a successor Collateral Agent.
Until a successor Collateral Agent is so appointed by Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this

 

107



--------------------------------------------------------------------------------

Agreement and the Collateral Documents. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement and the Collateral Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral,
the Intercreditor Agreement and the other Collateral Documents; provided that
neither Administrative Agent nor Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Hedge Agreement.
Subject to Section 10.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented, (ii) subordinate the Collateral Agent’s Liens on the Replacement
Revolving Priority Collateral to the Replacement Revolving Credit Facility
Agent’s Liens on the Replacement Revolving Priority Collateral in connection
with the Replacement Revolving Credit Facility and pursuant to the Intercreditor
Agreement, or (iii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented. Each Secured Party understands, acknowledges and agrees that
arrangements will be put in place whereby the Replacement Revolving Priority
Collateral may be sold pursuant to the Replacement Revolving Credit Facility
Documents, which arrangements shall be subject to the terms and conditions of
the Intercreditor Agreement. The terms of the Intercreditor Agreement will
provide that, if there is a conflict between the terms of the Intercreditor
Agreement and any of the Credit Documents, the provisions of the Intercreditor
Agreement shall govern and control. Each Secured Party authorizes and instructs
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement on behalf of the Secured Parties in accordance with this Agreement and
to take all actions (and execute all documents) required (or deemed advisable)
by it in accordance with the terms of the Intercreditor Agreement.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

 

108



--------------------------------------------------------------------------------

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(i) of this Agreement and Section 9.2 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than Unasserted Obligations in respect of
any Hedge Agreement) have been paid in full and all Commitments have terminated
or expired, upon request of Borrower, Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Hedge Agreement) take such actions as shall be required to release
its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Hedge
Agreements. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent or
Administrative Agent , shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.3 or
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon

 

109



--------------------------------------------------------------------------------

receipt of telefacsimile, or three Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided,
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent and Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

110



--------------------------------------------------------------------------------

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
and documented out-of-pocket costs and expenses of Agents and Arranger incurred
in connection with the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the reasonable out-of-pocket costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of one outside counsel to Agents and Arranger and, if reasonably
necessary, one specialty counsel and one local counsel in each applicable
jurisdiction (provided, that no such limitation shall apply if counsel to the
Agents and Arranger determines in good faith that there is a conflict of
interest that requires separate representation) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all the actual and
reasonable costs and expenses of creating, perfecting, recording, maintaining
and preserving Liens (in the United States) in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all reasonable and documented actual out-of-pocket costs, fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual out-of-pocket costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) of Collateral Agent in connection with the custody or preservation
of any of the Collateral; (g) all other reasonable and documented out-of-pocket
costs and expenses incurred by each Agent and Arranger in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Credit Documents and any consents, amendments, waivers or other
modifications thereto, and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including costs of settlement and reasonable
attorneys’ fees of one outside counsel to Agents and one outside counsel to
Lenders, taken as a whole, and, if reasonably necessary, one specialty counsel
and one local counsel to Agents in each applicable jurisdiction and one
specialty counsel and one local counsel to Lenders (chosen by the Requisite
Lenders), taken as a whole, in each applicable jurisdiction incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

111



--------------------------------------------------------------------------------

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (x) the gross negligence, bad faith or
willful misconduct of any Indemnitee or its Affiliates, directors, officers or
employees (any such person, a “related person”) in performing their respective
services hereunder, (y) the material breach in bad faith by any Indemnitee or
any related person of its obligations hereunder or (z) any dispute solely among
Indemnitees except, subject to the limitations set forth in clauses (x) and
(y) above, to the extent such disputes arise against an Indemnitee in its
capacity, or in fulfilling its role as, an administrative agent or arranger (or
against any other indemnified person acting in its capacity as affiliate,
officer, director or employee for such administrative agent or arranger acting
in such capacity or role), or any similar role hereunder. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent,
Arranger and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent, Arranger nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Lender, Agent, Arranger or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents in performing its obligations under this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein; provided, however, that in
no

 

112



--------------------------------------------------------------------------------

event will such Lender, Agent, Arranger or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such Lender’s, Agent’s, Arranger’s or their respective Affiliates’,
directors’, employees’, attorneys’, agents’ or sub-agents’ activities related to
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default on or after the
Funding Date, each Lender is hereby authorized by each Credit Party at any time
or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived (provided that such Lender shall endeavor
to provide, to the extent permitted by law, prompt notice to the Borrower, it
being understood and agreed that no Lender shall have any liability to Borrower
for any failure to provide any such notice), to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to such
Lender hereunder, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) amend Section 2.15;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

 

113



--------------------------------------------------------------------------------

(vi) reduce the principal amount of any Loan;

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments or
the Term Loans are included on the Closing Date;

(ix) (A) release all or a material portion of the Collateral or all or a
material portion of the Guarantors from the Guaranty or (B) subordinate the Lien
granted to the Collateral Agent for the benefit of the Secured Parties, in each
case except as expressly provided in the Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (iii),
(vii), (viii), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document (other than the
Intercreditor Agreement)) in each case in a manner adverse to any Lender
Counterparty with Obligations then outstanding without the written consent of
any such Lender Counterparty; or

(ii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Limitation on Rights of Lenders who are Permitted Holders or Affiliates of
Permitted Holders. Neither any Permitted Holder nor any affiliate of any
Permitted Holder shall have any right in its capacity as a Lender to (i) consent
to any amendment, modification, waiver, consent or other such action with
respect to any of the terms of this Agreement or any other Credit Document,
(ii) require

 

114



--------------------------------------------------------------------------------

any Agent or other Lender to undertake any action (or refrain from taking any
action) with respect to this Agreement or any other Credit Document,
(iii) otherwise vote on any matter related to this Agreement or any other Credit
Document, (iv) attend any “Lender only” meeting with any Agent or Lender or
receive any “Lender only” information from any Agent or Lender, (v) make or
bring any claim, in its capacity as a Lender, against the Administrative Agent
or any Lender with respect to the duties and obligations of such Persons under
the Credit Documents, or (vi) purchase Loans at any time while they or any of
their respective directors or officers is aware of any material non-public
information with respect to the business of Holdings, the Borrower or any of
their Subsidiaries at the time of such purchase, provided, however, that no
amendment, modification or waiver shall deprive any Permitted Holder or any
affiliate of any Permitted Holder, in its capacity as a Lender, of its share of
any payments which the Lenders are entitled to share on a pro rata basis
hereunder. Upon the commencement of and during the pendency of any bankruptcy
case or other insolvency proceeding of which any Credit Party is the subject,
each Permitted Holder and each Affiliate thereof (i) shall, solely in its
capacity as a Lender, be deemed to have granted the Administrative Agent an
irrevocable power of attorney entitling the Administrative Agent to exercise any
voting or consent rights of such Permitted Holder or Affiliate under the
Bankruptcy Code or other insolvency law) in the manner directed by the Requisite
Lenders with respect to any matter requiring the vote or consent of the Lenders
and arising during the pendency of any such bankruptcy case or other insolvency
proceeding (including, without limitation, any right to vote to accept or reject
any plan of reorganization or other restructuring plan filed in any such
bankruptcy case or other insolvency proceeding, and any right to consent to any
sale of Collateral pursuant to Section 363 of the Bankruptcy Code), and such
power of attorney shall be coupled with an interest, and (ii) shall execute and
deliver such instruments and documents, and shall take such action, as may be
reasonably requested by the Administrative Agent from time to time, to
memorialize or effectuate such power of attorney or the exercise of such
Permitted Holder’s or Affiliate’s voting or consent rights accordance with
clause (i) of this sentence.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
(as described in Section 2.20) and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to Borrower and
a copy of such Assignment Agreement shall be maintained, as applicable. The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

 

115



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations:

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Administrative Agent and
with the written consent of the Borrower (not to be unreasonably withheld,
conditioned or delayed) (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof); provided, that each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Term Loans of the assigning
Lender); provided, further, that Borrower’s consent to such assignments shall
not be required during the continuance of an Event of Default.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and recordation fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender).

(ii) Subject to clause (b) of the proviso to the definition of “Eligible
Assignee”, Affiliates of Holdings (in such capacity, the “Offeror”) may make one
or more offers to all Lenders to purchase all or any portion of the Term Loans
of Lenders, in each case, subject to, and solely to the extent permitted in
accordance with, the terms, conditions, limitations and procedures set forth in
Exhibit N hereto (and any such repurchase shall occur pursuant to the form of
Purchaser Assignment and Acceptance attached as Annex C to Exhibit N); provided,
however, that nothing in this Section 10.6(d) shall be construed to prohibit
Permitted Holders from consummating assignments of the Loans other than by
making offers to all Lenders.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; (iii) it will
make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view

 

116



--------------------------------------------------------------------------------

to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control); (iv) it will not provide any information obtained
by it in its capacity as a Lender to a Permitted Holder or any affiliate of a
Permitted Holder; and (v) if such Lender is a Permitted Holder or an affiliate
of a Permitted Holder, neither such Lender nor any of its officers is aware of
any material non-public information with respect to the business of Holdings,
the Borrower or any of their respective.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date”, (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); and (iii) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall maintain a register on which it records the name and
address of each participant and the principal amounts of each participant’s
participation interest with respect to the Term Loan (and stated interest
thereon) (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of a
participation with respect to the Term Loan for all purposes under this
Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B)

 

117



--------------------------------------------------------------------------------

consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (C) release all or substantially all of
the Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guaranty (in each case, except as expressly provided in the
Credit Documents) supporting the Loans hereunder in which such participant is
participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17 as though it were
a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge; provided, further, that
in no event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by

 

118



--------------------------------------------------------------------------------

virtue of any statute or rule of law or in any of the other Credit Documents or
any of the Hedge Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. TO THE EXTENT NOT GOVERNED BY THE PROVISIONS OF THE
BANKRUPTCY CODE, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. (A) AT ALL TIMES ON OR AFTER THE PETITION DATE
BUT PRIOR TO THE PLAN EFFECTIVE DATE, IF THE CHAPTER 11 CASES HAVE COMMENCED,
ALL

 

119



--------------------------------------------------------------------------------

PARTIES HERETO SUBMIT EXCLUSIVELY TO THE JURISDICTION AND VENUE OF THE
BANKRUPTCY COURT, OR IN THE EVENT THAT THE BANKRUPTCY COURT DOES NOT HAVE OR
DOES NOT EXERCISE JURISDICTION, THEN IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK AND (B) OTHERWISE AT ALL
TIMES, ALL PARTIES HERETO SUBMIT EXCLUSIVELY TO THE JURISDICTION AND VENUE OF
ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE AND CLAUSE
(5) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF
THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK PURSUANT TO AND IN
ACCORDANCE WITH THE IMMEDIATELY SUCCEEDING SENTENCE. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (3) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN THE BANKRUPTCY COURT, IF THE
CHAPTER 11 CASES HAVE COMMENCED, OR ANY OTHER COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (4) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(5) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS

 

120



--------------------------------------------------------------------------------

LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent, and each Lender shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document and (v) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into

 

121



--------------------------------------------------------------------------------

account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof. With the exception of those
terms contained in the Engagement Letter, which by the terms of the Engagement
Letter remain in full force and effect (such terms the “Surviving Terms”) all of
Goldman Sachs’ and its Affiliates obligations under the Engagement Letter shall
terminate and be superseded by the Credit Documents and Goldman Sachs and its
Affiliates shall be released from all liability in connection therewith,
including any claim for injury or damages, whether consequential, special,
direct, indirect, punitive or otherwise. Borrower, as debtor-in-possession, if
the Chapter 11 Cases have commenced, hereby assumes all obligations of Keystone
Automotive Operations, Inc. under the Engagement Letter with respect to the
Surviving Terms.

10.21. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the

 

122



--------------------------------------------------------------------------------

Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

10.24. Parties Including Trustees; Bankruptcy Court Proceedings. This Agreement,
the other Credit Documents, and all Liens and other rights and privileges
created hereby or pursuant hereto or to any other Credit Document shall be
binding upon each Credit Party, the estate of each Credit Party, and any
trustee, other estate representative or any successor in interest of any Credit
Party in any Chapter 11 Case, if the Chapter 11 Cases have commenced, or any
other case commenced under Chapter 11 of the Bankruptcy Code or any subsequent
case commenced under Chapter 7 of the Bankruptcy Code. This Agreement and the
other Credit Documents shall be binding upon, and inure to the benefit of, the
successors of the Agents and the Lenders and their respective assigns,
transferees and endorsees. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Credit Documents without the prior express written consent of
the Agents and the Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of the Agents and the Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, the Agents and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Credit Documents.

[Remainder of page intentionally left blank]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

KEYSTONE AUTOMOTIVE OPERATIONS, INC., as Borrower By:  

  /s/ Edward Orzetti

  Name:  Edward Orzetti   Title:    Chief Executive Officer and President
KEYSTONE AUTOMOTIVE HOLDINGS, INC. A&A AUTO PARTS STORES, INC. AMERICAN
SPECIALTY EQUIPMENT CORP. ARROW SPEED ACQUISITION LLC DRIVERFX.COM, INC. KAO
MANAGEMENT SERVICES, LLC KEY COMP, INC.

KEYSTONE AUTOMOTIVE DISTRIBUTORS

COMPANY, LLC

KEYSTONE AUTOMOTIVE OPERATIONS

MIDWEST, INC.

KEYSTONE AUTOMOTIVE OPERATIONS OF

CANADA, INC.

KEYSTONE AUTOMOTIVE WAREHOUSE, INC.,

each as a Guarantor

By:  

  /s/ Edward Orzetti

  Name:  Edward Orzetti   Title:    Chief Executive Officer and President



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent, Collateral Agent, Syndication

Agent and a Lender

By:  

  /s/ Alexis Maged

  Authorized Signatory

 



--------------------------------------------------------------------------------

Highbridge Principal Strategies – Senior Loan Fund II, L.P. By: Highbridge
Principal Strategies, LLC Its: Investment Manager, as a Lender By:  

  /s/ Kevin Griffin

Name: Kevin Griffin Title: Managing Director Highbridge Senior Loan Holdings,
L.P. By: Highbridge Principal Strategies, LLC Its: Investment Manager, as a
Lender By:  

  /s/ Kevin Griffin

Name: Kevin Griffin Title: Managing Director

 